EXHIBIT 10.1

Execution Copy

ASSET PURCHASE AND SALE AGREEMENT

This ASSET PURCHASE AND SALE AGREEMENT (“Agreement”) dated this 4th day of
December, 2007, is made by and among STONEMOR OPERATING LLC, a Delaware limited
liability company (“StoneMor LLC”), joined herein by those of its direct and
indirect subsidiary entities which are listed in the “Operating LLC” column on
Exhibit A attached hereto (all such entities individually and collectively
referred to herein as “Buyer LLC”), those of its direct and indirect subsidiary
entities which are listed in the “NQ Sub” column on Exhibit A attached hereto
(all such entities individually and collectively referred to herein as “Buyer NQ
Sub”) and CEMETERY MANAGEMENT SERVICES OF OHIO, L.L.C., a Delaware limited
liability company (“Ohio Management LLC” and individually and collectively with
StoneMor LLC, Buyer LLC and Buyer NQ Sub, “Buyer”), and SCI FUNERAL SERVICES,
INC., an Iowa corporation (“Parent”), joined herein by those of its direct and
indirect subsidiary entities which are listed in the “Subsidiary Owner” column
on Exhibit B attached hereto (all such entities individually and collectively
referred to herein as “Seller Entity”), SCI OHIO FUNERAL SERVICES, INC., an Ohio
corporation (“SCI Ohio”), ALDERWOODS (OHIO) CEMETERY MANAGEMENT, INC., an Ohio
corporation (“Alderwoods Ohio” and together with Parent, Seller Entity, SCI Ohio
and Alderwoods Ohio “Seller”).

WITNESSETH:

WHEREAS, the designated Seller entity owns and operates those funeral,
cremation, cemetery and other related businesses which are listed on Exhibit B
attached hereto (each location listed on Exhibit B referred to herein as an
“Owned Location,” and the business conducted at each Owned Location referred to
individually and collectively as the “Owned Business”);

 

Page 1 of 96



--------------------------------------------------------------------------------

WHEREAS, Sierra View Memorial Park, a California nonprofit corporation (“SVMP”),
owns certain ground at the cemetery operated by SCI California Funeral Services,
Inc., a California corporation (“SCI California”) and located at 4900 Olive
Avenue, Olivehurst, California 95961; and

WHEREAS, SCI Ohio and Alderwoods Ohio each provide certain sales, accounting,
management and other administrative services for the cemetery businesses which
are listed on Exhibit C attached hereto (the locations listed on Exhibit C and
owned by those particular Ohio non-profit corporations also listed on Exhibit C
are referred to as the “Ohio NFPs” and the “Managed Locations”, respectively,
SVMP and the Ohio NFPs are referred to as the “NFPs”, the marketing and
accounting services agreements with SCI Ohio and Alderwoods Ohio, for their
respective Managed Locations, are referred to as the “Management Agreements”,
the businesses conducted at the Managed Locations are referred to individually
and collectively as the “Managed Businesses” and together with the Owned
Business, as the “Business”); and

WHEREAS, the parties desire to provide for the purchase, sale and transfer of
the Owned Business, including certain of the personal property located at, used
in connection with, or arising out of, such Owned Business, together with the
real estate utilized in the Owned Business, the assumption and assignment of the
Management Agreements, and the ongoing operation of SVMP in exchange for cash
and other consideration, upon the terms and subject to the conditions herein set
forth; and

WHEREAS, the NFPs desire to provide their consent to the terms and provisions of
the Agreement and the transactions contemplated hereunder including the
assignment of the Management Agreements; and

WHEREAS, this Agreement sets forth the terms and conditions to which the parties
have agreed.

 

Page 2 of 96



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and the mutual covenants,
agreements, representations and warranties herein contained, the parties,
intending to be legally bound hereby, agree as follows:

ARTICLE I

Purchase and Sale

Section 1.1 Transfer of Acquired Assets. Subject to the terms and conditions of
this Agreement, and except as provided in Section 1.2, Seller, which as to each
particular Owned Location shall be the particular Subsidiary Owner of such Owned
Location as designated on Exhibit B hereto and which as to the Management
Agreements shall be SCI Ohio or Alderwoods Ohio, as applicable) does hereby
agree to sell, transfer, convey, assign and deliver to Buyer, and Buyer does
hereby agree to purchase and accept from Seller free and clear of all Liens and
Liabilities (other than the Assumed Liabilities (as defined below)), all right,
title and interest to the following property and rights located at, used in
connection with, arising out of or relating to the Business (collectively, the
“Acquired Assets”):

(a) All of Seller’s real property used in the operation of the Owned Business as
specifically described in the commitments for title insurance received from Land
Services USA, Inc. (the “Title Company”), together with all buildings,
structures, improvements, fixtures, easements, benefits and rights and
appurtenances benefiting, belonging or pertaining thereto (the “Owned Real
Property”);

(b) All furniture, equipment, tools, supplies and other tangible personal
property owned or used by Seller exclusively or primarily in the operation of
the Owned Business as of the date hereof or acquired between the date hereof and
the Effective Time, including, without limitation, those items listed on
Schedule 2 to this Agreement;

(c) All vehicles listed on Schedule 3 to this Agreement;

 

Page 3 of 96



--------------------------------------------------------------------------------

(d) All caskets, crypts, urns, vaults, monuments, grave spaces, mausoleum
spaces, niches, lawn crypts, supplies and other merchandise inventory of the
Owned Business (“Inventory”), including, without limitation, the Inventory of
the funeral homes, crematories and flower shops included in the Owned Business
and the items stored for or delivered to customers at the cemeteries included in
the Owned Business, plus or minus any changes to such Inventory which result
from the ordinary course of operation of the Owned Business, consistent with
past practices, until the Effective Time (and specifically limited to the rights
permitted by or provided under applicable Laws with regard to merchandise
designated as being stored for or delivered to customers under Pre-/At-Need
Contracts (as defined below)), and all Services in Progress (as hereinafter
defined);

(e) All benefits, rights and entitlements of or relating to the Business under
and in all contracts, agreements, leases, licenses and commitments (including
the Management Agreements and those other items) listed on Schedule 5 to this
Agreement (“Business Contracts”);

(f) All benefits, rights and entitlements under any leases for any real property
at the Owned Location or otherwise exclusively or primarily related to the Owned
Business (whether Seller is lessee or lessor thereunder) (“Real Property
Leases”), including, without limitation, those listed on Schedule 5 to this
Agreement, together with any security deposits held or paid on account of any of
the Real Property Leases (the real property leased by Seller as a lessee or
sublessee under the Real Property Leases being referred to herein as “Leased
Real Property” and, together with the Owned Real Property, the “Real Property”);

(g) All benefits, rights and entitlements under all of the Contracts,
engagements and commitments, written or oral, relating to the provision or sale
by the Owned Business of at-need or pre-need cemetery, funeral or cremation
merchandise, properties or services and all deposits, prepaid amounts, insurance
policies and trust funds relating to such Contracts, engagements and
commitments,

 

Page 4 of 96



--------------------------------------------------------------------------------

including, without limitation, those items listed on Schedules 7 and 8 to this
Agreement, plus or minus any similar items entered into or delivered or
furnished in the ordinary course of the operation of the Owned Business
subsequent to the date(s) of the listing(s) on Schedules 7 and 8 until the
Effective Time (collectively, the “Pre-/At-Need Contracts” and, together with
the Business Contracts, any collective bargaining or similar agreements included
in Schedule 6 and the Real Property Leases, the “Assumed Contracts”);

(h) All of the Permits of each of Seller necessary for the ownership, operation,
maintenance or presently planned expansion (by Seller) of the Owned Business, to
the extent transferable;

(i) Intentionally omitted;

(j) All utility and other deposits previously paid to and/or held by third
parties in connection with the operation of the Business as of the Effective
Time;

(k) All accounts and notes receivable (i) of Alderwoods Ohio and SCI Ohio
generated in or relating to the management of the Managed Businesses; (ii) of
SCI California due from SVMP, and (iii) relating to the operation of the Owned
Business (“Owned Receivables”), including, without limitation, those listed on
Schedule 9 to this Agreement, plus or minus any changes in such receivables
which result from the ordinary course of the operation of the Business,
consistent with past practices, subsequent to the date(s) of the listing(s) on
Schedule 9 until the Effective Time, but specifically excluding pending trust
claims specified in Section 5.5(b)(ii) and pending insurance claims;

(l) All of the Seller’s rights and incidents of interest in and to causes of
action, suits, proceedings, judgments, claims and demands of any nature,
whenever maturing or asserted, relating to or arising directly or indirectly out
of any of the Acquired Assets or the Business, including, without limitation,
all rights of the Seller against the prior owner of the Alexander Funeral Home,
but specifically excluding pending trust claims specified in Section 5.5(b)(ii)
and pending insurance claims; and

 

Page 5 of 96



--------------------------------------------------------------------------------

(m) All goodwill associated with the Owned Business, together with all lists of
present or former customers of the Owned Business, all business books,
documents, records, files, databases and reports relating to the Acquired Assets
and reasonably necessary for Buyer to continue the Owned Business to conduct the
business of SVMP or to manage the Managed Businesses (collectively, “Seller
Records”) (whether or not the Seller Records are physically located at the Owned
Location or the Managed Locations), the wired telephone numbers and listings for
the Owned Business, and all Intellectual Property owned and/or used by the
Seller exclusively or primarily in connection with the Owned Business,
(“Business Intellectual Property”), including, without limitation, all right,
title and interest in and the right to use the trademarks, service marks and
trade names for the Owned Location as listed on Exhibit B hereto. All Seller
Records not physically located at the Managed or Owned Locations shall be copied
and, at the election of Buyer, either delivered in person to a representative of
Buyer at the location where such Seller Records are held on the Closing Date (as
defined below) or shipped to Buyer by Seller at Buyer’s expense by such delivery
service selected by Buyer. All requests and other communications from Buyer to
Seller regarding Seller Records, either before or after the Closing (as defined
below), shall be directed to Michael Lehmann, Service Corporation International,
1929 Allen Parkway, Houston, Texas 77019, fax: (713) 525-7372.

Except as specifically provided in Section 1.2, it is intended that the assets,
properties and rights of the Business to be sold to Buyer pursuant to this
Agreement shall include all of the assets, properties and rights reflected in
the Schedules relating to the subsections of Section 1.1, other than those
assets, properties and rights that may have been disposed of in the ordinary
course of business prior to the Effective Time, but including all similar
assets, properties and rights of the Business that may have been acquired in the
ordinary course of business since the dates of the listings in the Schedules
relating to the subsections of Section 1.1 until the Effective Time.

 

Page 6 of 96



--------------------------------------------------------------------------------

It is understood that in general the Buyer is not purchasing the assets that
comprise SVMP or the assets that comprise the Managed Businesses (the “Managed
Assets”). Following Closing, SVMP shall continue to own its assets, and the
Managed Assets shall remain the property of the Ohio NFPs, the owners of the
Managed Locations; however, SVMP shall consent to the termination of its current
arrangement with SCI California, and the Ohio NFPs shall consent to the
assignment of the Management Agreements. Notwithstanding the foregoing, Buyer
shall acquire all assets, property and rights in the Managed Businesses that
permit the Buyer to manage the Managed Businesses pursuant to the Management
Agreements.

Section 1.2 Excluded Assets. Seller shall not transfer, convey or assign to
Buyer, and Buyer shall not purchase, the following assets (collectively, the
“Excluded Assets”): (a) non-pre-need related cash and cash equivalents,
(b) computer software and information and similar rights (provided, however,
that none of the Seller Records shall be deemed to be an Excluded Asset, whether
or not contained or stored in or on the hard drive of any computers or on any
computer system or server, disk or any other electronic media), (c) corporate
records, minutes and records of shareholders’ and directors’ meetings of Seller,
provided, however, custody or control of such records and minutes of the NFPs
along with any existing Tax records, general ledger and other books of original
entry, and original payroll records (the “NFP Records”) shall be transferred to
Buyer at Closing, (d) any pending trust claims specified in Section 5.5(b)(ii)
and any pending insurance claims, (e) those items specifically identified in
Schedule 2 as being subject to a corporate lease or otherwise excluded from the
sale of the Acquired Assets, including the Managed Assets; (f) approximately 31
acres of undeveloped real property (the exact amount and configuration of which
shall be mutually determined by the parties after good faith

 

Page 7 of 96



--------------------------------------------------------------------------------

negotiation before or subsequent to Closing) at Graceland East Memorial Park in
Simpsonville, South Carolina (the “Graceland Tract”) with such retained acreage
to include a restriction that the property will not be used as a cemetery, as
part of the operation of a funeral home or a crematory or for any other purpose
(or use that is related to the death care business or that is inconsistent with
the operation of Graceland East Memorial Park as a cemetery; (g) all of Seller’s
claims and rights in and under the matter captioned SCI California Funeral
Services, Inc. v. Five Bridges Foundation, Case No. 432392 in the San Mateo
County, California Superior Court; (h) the real estate comprising Donelson,
Sewell and Mathews Mortuary; and (i) all other assets of Seller which are not
used exclusively or primarily in the ownership, operation or maintenance of the
Business and which are not necessary to the continued operation of the Business
in a manner consistent with the Seller’s past practices, including training,
promotional materials, procedure and policy manuals.

Section 1.3 Consideration for the Business Payable at the Closing. On the terms
and subject to the conditions of this Agreement, Buyer, in consideration for the
transfer and delivery to it of the Acquired Assets as herein provided, will, in
addition to the assumption of liabilities set forth in Section 1.4(a) below, pay
to Seller at the Closing the sum of Sixty-Eight Million Dollars ($68,000,000)
(the “Closing Purchase Price”), to be delivered by bank wire transfer to such
account as Seller shall designate to Buyer in writing at least three
(3) business days prior to the Closing Date.

Section 1.4 Liabilities.

(a) Assumed Liabilities. From and after the Effective Time, Buyer agrees to
assume and perform the liabilities and obligations of the Business (“Assumed
Liabilities”) under and pursuant to the terms and conditions of any Assumed
Contract, but only to the extent such obligations arise, accrue or first become
due after the Effective Time under the terms of the Assumed Contracts; provided,
however, that Buyer will not assume or be responsible for any such liabilities
or obligations which arise from any

 

Page 8 of 96



--------------------------------------------------------------------------------

breach or default by Seller under any Assumed Contract that occurs prior to the
Effective Time or that arises out of or relates to events or circumstances that
occur or exist prior to the Effective Time, all of which liabilities and
obligations will constitute Retained Liabilities (as defined herein).
Notwithstanding anything to the contrary contained in this Agreement or any
document delivered in connection herewith, Buyer’s obligations in respect of the
Assumed Liabilities will not extend beyond the extent to which Seller was
obligated in respect thereof and will be subject to Buyer’s right to contest in
good faith the nature and extent of any liability or obligation (but such right
to contest shall not affect Buyer’s indemnification responsibilities under
Section 8.4(a)(iii)). For purposes hereof, Buyer Burial Resolutions as defined
in Section 5.22 shall constitute an Assumed Liability.

(b) Retained Liabilities. Except as provided in Section 1.4(a) hereof, Seller
(and/or as applicable, the NFPs) will retain, and Buyer will not assume or be
responsible or liable with respect to, any Liabilities of the Business that
precede the Effective Time (except as specifically provided in subclause
(vii) of this Section 1.4(b)), whether or not arising out of or relating to the
conduct of Seller or associated with or arising from any of the Acquired Assets,
whether fixed or contingent or known or unknown (collectively, the “Retained
Liabilities”), including, without limitation, the following:

(i) Liabilities relating to any Excluded Asset irrespective of whether such
liability relates to the period before or after Closing;

(ii) Liabilities of Seller that constitute trade payables;

(iii) Liabilities of Seller or the NFPs arising under or relating to any Assumed
Contract to the extent such Liabilities relate to periods prior to the Effective
Time or arise from any breach or default by Seller or the NFPs under any Assumed
Contract that occurs prior to the Effective Time or that arises out of or
relates to events or circumstances that occur or exist prior to the Effective
Time, including the Seller Burial Resolutions (as defined in Section 5.22
below);

 

Page 9 of 96



--------------------------------------------------------------------------------

(iv) Liabilities of Seller or the NFPs arising under or relating to any Contract
other than an Assumed Contract;

(v) Liabilities with respect to (A) any Employee Plan maintained, sponsored,
contributed to or participated in by Seller or the NFPs for the benefit of or
relating to any current or former employee of the Business (“Seller Employee
Plan”) and the amendment to or the termination of any Seller Employee Plan, or
(B) any person at any time employed by Seller or the NFPs (including, without
limitation, any such person who fails to accept an offer of employment by Buyer
or any of its Affiliates), and any such person’s spouse, children, other
dependents or beneficiaries, with respect to any such person’s employment or
termination of employment by Seller or the NFPs, including, without limitation,
claims arising under health, medical, dental, disability or other benefit plan
for products, supplies or services provided or rendered prior to the Effective
Time;

(vi) Seller’s or the NFPs’ deferred sales commissions;

(vii) Liabilities of Seller or the NFPs, based in whole or in part on violations
of, or failure to comply with, Law or environmental conditions occurring or
existing prior to the Closing and arising out of or relating to Environmental
Requirements, except to the extent that such Liabilities are identified in the
Environmental Reports.

(viii) Except as otherwise specifically provided in this Agreement, all
Liabilities of Seller or the NFPs for any Tax for (A) operations of the Business
prior to the Effective Time; (B) Pre-Closing Tax Periods and Straddle Tax
Periods for the NFPs to the extent specified in Section 5.12; (C) the transfer
of the Acquired Assets; and (C) income earned by the Pre-Need Trust Funds and
the Endowment Care Funds (as each of these terms is defined in Section 5.4)
prior to delivery thereof to Buyer’s Trustee pursuant to Section 5.5 below to
the extent such income (1) is not taxable to the applicable trusts as
independent taxpayer entities, and (2) is withdrawn by or for any Seller or
otherwise distributed to any Seller (whether such withdrawal or distribution is
made before or after the Effective Time);

 

Page 10 of 96



--------------------------------------------------------------------------------

(ix) Liabilities of Seller or any of the NFPs arising out of or relating to any
Proceeding to which Seller or any of the NFPs is a party on the date of this
Agreement and relating to the Business or any of the matters referenced on
Schedule 10 (“Retained Proceedings”); and

(x) Liabilities arising out of the management of the Managed Businesses by
Seller.

It is intended that the Management Agreements shall govern the rights and duties
between Seller and the Ohio NFPs and, after the Effective Time, between Buyer
and the Ohio NFPs. Notwithstanding the foregoing, the terms of this Agreement
shall control in the event of any conflict between this Agreement and any of the
Management Agreements.

Section 1.5 Post-Closing Adjustments to Purchase Price.

(a) Audit Report. Seller and Buyer acknowledge that PricewaterhouseCoopers (the
“Independent Auditor”) has performed a financial audit and review of the
Business and that the report of the Independent Auditor with respect to such
audit and review (the “Audit Report”) is expected to be delivered to Buyer on or
before the Closing Date. For purposes of this Agreement, the term “Base Gross AR
Amount” means the aggregate amount of the gross accounts receivable of all of
the cemeteries included in the Business as of the last day of the quarter
immediately preceding the Closing Date (excluding any trust claims specified in
Section 5.5(b)(ii) and any pending insurance claims), as reflected in the Audit
Report (without regard to any allowance for doubtful accounts or other reserve
in respect of accounts receivable of the Business), and the term “Base Net
Merchandise Trust Amount” means the Net Transferred Merchandise Trust Amount
minus the aggregate amount of the Merchandise Liabilities of all of the
cemeteries included in the Business, as of the last day of the quarter
immediately preceding

 

Page 11 of 96



--------------------------------------------------------------------------------

the Closing Date as reflected in the Audit Report. Buyer shall deliver a copy of
the Audit Report to Seller within 15 days after receiving the Audit Report. No
later than ten (10) days after the Closing Date, Seller shall deliver to Buyer a
detailed statement of Merchandise Liabilities as of the last day of the quarter
immediately preceding the Closing Date as reflected in the Audit Report of all
of the cemeteries included in the Owned Location and each of the Managed
Locations.

(b) Accounts Receivable Adjustment. If the Base Gross AR Amount is less than
$6,615,800, then, subject to Section 1.5(e), the Purchase Price shall be
decreased by, and Seller shall pay to Buyer, an amount equal to the discounted
present value of the amount by which the Base Gross AR Amount is less than
$6,964,000, using a discount rate of .065 and a discount period of three
(3) years. If the Base Gross AR Amount is greater than $7,312,200, then, subject
to Section 1.5(e), the Purchase Price shall be increased by, and Buyer shall pay
to Seller, an amount equal to the discounted present value of the amount by
which the Base Gross AR Amount is greater than $6,964,000, using a discount rate
of .065 and a discount period of three (3) years. If the Base Gross AR Amount is
greater than or equal to $6,615,800, but less than or equal to $7,312,200, then
no adjustment shall be made to the Purchase Price, and no amount shall be due by
any party hereto, under this Section 1.5(b).

(c) Merchandise Trust Adjustment. If the Base Net Merchandise Trust Amount is
less than $36,353,650, then, subject to Section 1.5(e), the Purchase Price shall
be decreased by, and Seller shall pay to Buyer, the discounted present value of
the amount by which the Base Net Merchandise Trust Amount is less than
$38,267,000, using a discount rate of .065 and a discount period of ten
(10) years. If the Base Net Merchandise Trust Amount is greater than
$40,180,350, then subject to Section 1.6(e), the Purchase Price shall be
increased by, and Buyer shall pay to Seller, an amount equal to the discounted
present value of the amount by which the Base Net Merchandise Trust Amount is
greater than $38,267,000, using a discount rate of .065 and a discount period of
ten (10) years. If the Base Net

 

Page 12 of 96



--------------------------------------------------------------------------------

Merchandise Trust Amount is greater than or equal to $36,353,650, but less than
or equal to $40,180,350, then no adjustment shall be made to the Purchase Price,
and no amount shall be due by any party hereto, under this Section 1.5(c).

(d) Endowment Care Trust Adjustment. If the Transferred Endowment Care Trust
Amount is less than $43,557,000, then, subject to Section 1.5(e), the Purchase
Price shall be decreased by, and Seller shall pay to Buyer, the Net Endowment
Care Adjustment Amount. If the Transferred Endowment Care Trust Amount is
greater than $43,557,000, then, subject to Section 1.5(e), the Purchase Price
shall be increased by, and Buyer shall pay to Seller, the Net Endowment Care
Adjustment Amount.

(e) Net Purchase Price Adjustment Amount. The Purchase Price adjustment amounts
provided for in Sections 1.5(b), (c) and (d), if any, shall all be aggregated
and netted against each other such that either (i) a single amount shall be
payable to Buyer by Seller and no amount shall be payable by Buyer to Seller
under this Section 1.5, (ii) a single amount shall be payable to Seller by
Buyer, and no amount shall be payable by Seller to Buyer under this Section 1.5,
or (iii) no amount shall be payable by any party hereto under either this
Section 1.5. By way of example only, if $150,000 is payable by Seller to Buyer
pursuant to Section 1.5(b), $50,000 is payable by Seller to Buyer pursuant to
Section 1.5(c) and $100,000 is payable by Buyer to Seller pursuant to
Section 1.5(d), then Seller shall pay to Buyer, in accordance with
Section 1.5(f), an amount equal to $100,000 (i.e., $150,000 + $50,000—$100,000).

(f) Payment of Purchase Price Adjustment Amounts. Any payment due under
Section 1.5(e) by Seller on the one hand or Buyer on the other hand shall be
paid in full, in cash, no later than seventy-five (75) days after the Closing
Date, or, if later than such time, twenty (20) days after the date that the
Audit Report is delivered to Buyer. Any amounts not paid within such time period
shall accrue interest from the Closing Date through the date of payment at the
prime rate as reported in The Wall Street Journal, Eastern Edition for the date
of the Audit Report.

 

Page 13 of 96



--------------------------------------------------------------------------------

(g) Tax Treatment. Any payments made pursuant to this Section 1.5 shall be
treated by Seller and Buyer as adjustments to the Purchase Price for all Tax
purposes.

Section 1.6 Prorations; Services in Progress; Transaction Taxes.

(a) Seller shall be responsible for all Taxes (i) arising as a result of the
operation of the Business or ownership of the Acquired Assets prior to the
Effective Time and (ii) for Pre-Closing Tax Periods (as hereinafter defined in
Section 5.12) of the NFPs. At Closing, all real and personal property Taxes on
the Acquired Assets shall be prorated between Seller on the one hand and Buyer
on the other hand on a per diem basis. Seller shall also be responsible for all
Taxes on income earned by the Pre-Need Trust Funds and the Endowment Care Funds
relating to periods prior to the Effective Time to the extent such income (A) is
not taxable to the applicable trusts as independent taxpayer entities, and
(B) is withdrawn by or for Seller or otherwise distributed to Seller (whether
such withdrawal or distribution is made before or after the Effective Time), and
Seller shall make all applicable estimated Tax payments to the relevant Taxing
Authorities associated with such income. For purposes of determining the amount
of Taxes owed by Seller with respect to the Pre-Need Trust Funds and the
Endowment Care Funds, the amount of such Taxes shall be computed as if the tax
year of such funds ended on the Effective Time with regard to the Managed
Businesses and SVMP and the date of the Final Trust Delivery (as defined in
Section 5.5(e) below) with regard to the Owned Business.

(b) The parties shall cooperate in transferring from the Seller, to Buyer, all
water, electrical, gas and other utility services provided to or benefiting the
Real Property, SVMP and the Managed Locations, and as and to whatever extent
billings are received by any party relating to services utilized both before the
Effective Time (for which Seller shall be responsible) and after the Effective
Time (for which Buyer shall be responsible), the parties shall cooperate to make
appropriate adjustments and reimbursements between them to accomplish the proper
allocation of such billings.

 

Page 14 of 96



--------------------------------------------------------------------------------

(c) With respect to the Owned Business, all revenues from and direct costs for
merchandise paid to third parties in the ordinary course of business associated
with Services in Progress will be allocated to Buyer. For purposes of this
Agreement, “Services in Progress” means any “at need” cemetery, crematory and/or
funeral related services for which a Contract has been entered into, but which
have not been completed as of the Effective Time. For purposes of this
Agreement, such cemetery, crematory and/or funeral related services are complete
when the body or remains have been cremated or interred.

(d) Except as set forth in Sections 1.6(e) and (f) below, Seller shall be
responsible for the timely payment of, and shall indemnify and hold harmless
Buyer against, all sales, use, value added, documentary, stamp, gross receipts,
registration, transfer (including, without limitation, real estate), conveyance,
excise and other similar Taxes and fees (collectively, “Transfer Taxes”) arising
out of or in connection with or attributable to (i) the transfer of the Acquired
Assets and (ii) the transactions contemplated by this Agreement. Seller shall
prepare and timely file all Tax Returns required to be filed in respect of such
Transfer Taxes. Seller shall be responsible for filing all required notices
related to bulk sales laws and shall indemnify and hold harmless Buyer against
all Taxes or other Losses that Buyer becomes liable for as a result of the
Seller’s failure to file any applicable bulk sales notices or pay any of its
Taxes.

(e) The parties shall share in the payment of any recording and other similar
fees arising out of or in connection with or attributable to the transactions
contemplated by this Agreement in accordance with the normal practices in the
applicable states in which the various Acquired Assets are located; provided,
however, that Seller shall pay for the recording of the release of any Lien
(other than Permitted Encumbrances) with respect to any Acquired Asset.

 

Page 15 of 96



--------------------------------------------------------------------------------

(f) Buyer shall be responsible for the timely payment of, and shall indemnify
and hold harmless Seller against, all Transfer Taxes arising out of or in
connection with or attributable to the transfer of the vehicles listed on
Schedule 3 to this Agreement. Buyer shall prepare and timely file all Tax
Returns required to be filed in respect of such Transfer Taxes.

Section 1.7 Allocation of Closing Purchase Price.

(a) On or prior to the Closing Date, Buyer and Seller shall mutually agree upon
a written statement (the “Statement of Allocation”) setting forth an allocation
of the Closing Purchase Price (“Purchase Price Allocation”) (which for such
purpose shall be increased by the amount of the liabilities assumed by Buyer).
The Statement of Allocation shall include: (i) the assets to be purchased by
each of Ohio Management LLC, Buyer LLC and Buyer NQ Sub; (ii) the portion of the
Closing Purchase Price that will be paid by or on behalf of Ohio Management LLC,
Buyer LLC and Buyer NQ Sub to acquire the Acquired Assets, and (iii) an
allocation of the portion of the Closing Purchase Price paid by or on behalf of
each of Ohio Management LLC, Buyer LLC and Buyer NQ Sub (“Purchased Acquired
Assets Allocation”) among each of the respective categories of Acquired Assets
that are purchased. Buyer and Seller agree that each of the allocations required
to be prepared pursuant to this Section 1.7 shall be prepared in accordance with
the provisions of Section 1060 of the Code, the Treasury Regulations promulgated
thereunder and any similar provisions of state, local or foreign law, as
applicable.

(b) All federal, state, local and foreign income Tax Returns of Seller and Buyer
shall be filed consistently with the information set forth on the Statement of
Allocation. Moreover, Seller and Buyer further agree to file IRS Form 8594 (and
any corresponding form required to be filed by a state or local Taxing
Authority) in a manner that is consistent with the Purchased Acquired Assets
Allocation. Seller and Buyer agree to promptly provide each other with any
information necessary to complete such

 

Page 16 of 96



--------------------------------------------------------------------------------

Tax Returns and IRS Form 8594 (and any corresponding form required to be filed
by a state or local Taxing Authority). Seller and Buyer shall not take any
position on a Tax Return, tax proceeding or audit that is inconsistent with any
information set forth on the Statement of Allocation.

Section 1.8 Effective Time. The Effective Time of the transfer of the Acquired
Assets shall be 11:59 p.m. on the Closing Date.

ARTICLE II

Closing

Section 2.1 Closing. The closing of the transaction provided for in this
Agreement (the “Closing”) shall take place at the offices of Buyer’s counsel,
Blank Rome LLP, One Logan Square, Philadelphia, Pennsylvania 19103, on
December 19, 2007 (the “Closing Date”), or at such other location, time and date
as the parties shall mutually agree. In the event of any postponement thereof,
all references in this Agreement to the Closing Date shall be deemed to refer to
the time and to the date to which the Closing Date shall have been so postponed
as herein provided.

Section 2.2 Instruments of Conveyance and Transfer. At the Closing, Seller shall
deliver to Buyer such special warranty deeds, bills of sale, endorsements,
assignments, title affidavits and other documents reasonably requested by the
Title Company, and such other instruments of transfer, conveyance and assignment
as may be reasonably requested by Buyer, in forms reasonably satisfactory to
Buyer, in order to more fully vest in Buyer good and marketable title to the
Acquired Assets. Seller shall take all such steps as may be reasonably requested
by Buyer to put Buyer in actual possession and control of the Acquired Assets
and the Business as of the Closing.

 

Page 17 of 96



--------------------------------------------------------------------------------

ARTICLE III

Representations and Warranties by Seller

Seller (which as to each Owned Location shall include Parent and the applicable
Seller Entity, as to SVMP shall include Parent and SCI California and as to the
Managed Locations shall include Parent and as applicable, SCI Ohio or Alderwoods
Ohio, in each case jointly and severally) hereby represents and warrants to
Buyer, both as of the date hereof and as of the Effective Time, as follows:

Section 3.1 Organization; Standing; Authorization. Capacity. Each of Seller and
the NFPs is a corporation, nonprofit corporation or limited liability company,
as applicable, duly organized, validly existing and in good standing under the
laws of its state of formation, with all requisite power and authority to own
the Acquired Assets or the Managed Assets, as the case may be, and to conduct
the Business as it is now being conducted and is presently proposed by Seller to
be conducted. Each of Seller and the NFPs is duly qualified to conduct business
and is in good standing in each jurisdiction in which the nature of its business
or location of its properties makes such qualification necessary, except where
the failure to be so qualified would not reasonably be expected to have a
Material Adverse Effect. The execution, delivery and performance of, or consent
to, this Agreement by each of Seller and the NFPs, as the case may be, has been
duly and effectively authorized by all necessary action on the part of Seller
and the NFPs, including authorization by the board of directors, trustees or
managers of each of Seller and the NFPs, and no further action or Consent is
required from Seller or the NFPs. This Agreement has been duly executed and
delivered by Seller and consented to by the NFPs, and constitutes the valid and
binding obligation of each of Seller, enforceable against Seller in accordance
with its terms.

Section 3.2 Financial Information. The unaudited income and expense statements
for the Business for the twelve month periods ending December 31, 2004, 2005 and
2006 (collectively, the “Income Statements”), copies of which are attached
hereto as Schedule 4, accurately reflect in all material respects the income and
expenses of each Owned Location and Managed Location for the periods covered.

 

Page 18 of 96



--------------------------------------------------------------------------------

Section 3.3 Tax Matters.

(a) (i) each of Seller and the NFPs have properly and timely filed all Tax
Returns required to be filed by it, which, with respect to NFPs, were correct
and complete in all material respects; (ii) each of Seller and the NFPs has paid
all Taxes required to be paid by it (whether or not shown on a Tax Return); and
(iii) there are no encumbrances for Taxes on the Acquired Assets, SVMP, the
Managed Assets, or the Business other than for Taxes not yet due and payable.

(b) With regard to the NFPs: (i) since January 1, 2002, no audit or other tax
proceeding by any Taxing Authority has ever been conducted, is currently pending
or, is threatened; (ii) no notice of any proposed Tax audit, or of any Tax
deficiency or adjustment, has been received and there is no known reasonable
basis for any Tax deficiency or adjustment to be assessed; (iii) there are no
agreements or waivers currently in effect that provide for an extension of time
for the assessment of any Tax; and (iv) no claim has ever been made by a Taxing
Authority in a jurisdiction where an NFP does not file a Tax Return that it is
or may be subject to taxation by that jurisdiction.

(c) Each of Seller and the NFPs have withheld and paid all Taxes required to
have been withheld and paid in connection with amounts paid or owing to any
employee, independent contractor, creditor, shareholder or other person for all
periods for which the statutory period of limitations for the assessment of such
Tax has not yet expired and all IRS Forms W-2 and 1099 (and other applicable
forms required to be filed by a state or local Taxing Authority) required with
respect thereto have been properly completed and timely filed.

(d) Neither the Seller nor any of the NFPs is a “foreign person” as such term is
defined in Section 1445(f)(3) of the Code.

 

Page 19 of 96



--------------------------------------------------------------------------------

(e) All amounts received by Seller or the NFPs on sales by the Business which
are required under applicable state law to be trusted have been deposited in
trust and all Tax Returns required to be filed concerning such trusts and the
income from such trusts have been filed through all fiscal years ending prior to
the Closing Date.

(f) Each NFP is not and has not been a party to any Tax allocation or Tax
sharing agreement. No NFP is a member of any Affiliated Group (as defined in
Section 1504(a) of the Code or any corresponding provision of state, local or
foreign Tax Law) other than the Affiliated Group of which SCI is the parent. No
NFP has any Liabilities for Taxes of any Person (A) under United States Treasury
Regulation Section 1.1502-6 (or any similar provision of state, local or foreign
Law), except those which shall be discharged by SCI or one of its Affiliates,
(B) as a transferee or successor, or (C) by contract or otherwise.

(g) No NFP has been the “distributing corporation” (within the meaning of
Section 355(a)(1) of the Code or any corresponding provision of state, local or
foreign Tax Law) nor the “controlled corporation” (within the meaning of
Section 355(a)(1) of the Code or any corresponding provision of state, local or
foreign Tax Law) within the two-year period ending as of the date of this
Agreement.

(h) No NFP (i) has agreed to and is not required to make any adjustment pursuant
to Section 481(a) of the Code; (ii) has knowledge that the Internal Revenue
Service has proposed any such adjustment or change in accounting method with
respect to such NFP; and (iii) has no application pending with any Taxing
Authority requesting a change in accounting method.

(i) No NFP will be required to include any item of income in, or exclude any
item of deduction from, taxable income for any taxable period (or portion
thereof) ending after the Closing Date as a result of any (i) “closing
agreement” as described in Section 7121 of the Code (or any corresponding

 

Page 20 of 96



--------------------------------------------------------------------------------

provision of state, local or foreign income Tax Law); (ii) installment sale or
open transaction disposition made on or prior to the Closing Date; (iii) prepaid
amount received on or prior to the Closing Date; or (iv) intercompany
transactions or excess loss accounts described in the Treasury Regulations
promulgated under Section 1502 of the Code (or any corresponding provision of
state, local or foreign income Tax Law).

(j) No NFP is subject to any private letter ruling of the Internal Revenue
Service or comparable rulings of other Taxing Authorities. No power of attorney
currently in force has been granted by any NFP concerning any Tax matter.

Section 3.4 No Violation. Neither the execution, delivery or performance of this
Agreement by the Seller nor the consent to this Agreement by the NFPs will,
subject to receipt of all Required Consents, (a) violate, conflict with or
result in a breach of any Law, (b) violate, conflict with or result in a breach
or termination of, or otherwise give any contracting party additional rights or
compensation under, or the right to terminate or accelerate, or constitute (with
notice or lapse of time, or both) a default under the terms of any
organizational documents (i.e., charter, bylaws, operating agreement,
partnership agreement or similar document), any note, deed, lease, instrument,
permit, security agreement, mortgage, commitment, contract, agreement, order,
judgment, decree, license or other instrument or agreement, whether written or
oral, express or implied, including, without limitation, the Assumed Contracts,
to which Seller and/or the NFPs is a party or by which any of the Acquired
Assets, the Managed Assets or the Business is bound, or (c) result in the
creation or imposition of any Liens with respect to the Acquired Assets, the
Managed Assets or the Business.

Section 3.5 Status of Acquired Assets and Managed Assets.

(a) Title to Acquired Assets. Seller has fee simple title to the Owned Real
Property, a valid leasehold interest in the Leased Real Property and good and
marketable title to all of the Acquired

 

Page 21 of 96



--------------------------------------------------------------------------------

Assets, subject to no Liens, except for Permitted Encumbrances and as otherwise
disclosed in Schedule 1 or Schedule 5. At the Closing, Buyer will acquire fee
simple title to the Owned Real Property, a valid leasehold interest in the
Leased Real Property and good and marketable title to all of the Acquired
Assets, in each case free and clear of any and all Liens except Permitted
Encumbrances. Other than as disclosed in Schedule 1, neither Seller nor the NFPs
have entered into any Contract granting rights to third parties in any real or
personal property of Seller or the NFPs included in the Acquired Assets or the
Managed Assets, and no Person has any right to possession or occupancy of any of
the Acquired Assets.

(b) Condition of Acquired Assets and Managed Assets. The Real Property and the
tangible Acquired Assets that are reasonably necessary for the operation of the
Owned Business are in operating condition and reasonable repair (subject to
normal wear and tear) and are sufficient to permit Buyer to conduct the Owned
Business as presently conducted. The Managed Assets are sufficient to permit
Buyer to manage the Managed Businesses as presently conducted in accordance with
the terms of the Management Agreements. The assets of SVMP are sufficient for
its business.

Section 3.6 Improvements. To the Knowledge of Seller, no municipal or other
governmental improvements affecting the Real Property or the real property
utilized by the NFPs (the “NFP Real Property”) are in the course of construction
or installation, and no such improvement has been ordered to be made; and any
municipal or other governmental improvements affecting the Real Property or the
NFP Real Property which have been constructed or installed have been paid for
and will not hereafter be assessed (except with respect to any currently
recorded assessments which are to become due after the Closing), and all
assessments heretofore made have been paid in full, other than any recorded
assessments which are to become due after the Closing; and neither Seller nor
the NFPs has entered into any private contractual obligations relating to the
installation of or connection to any sanitary sewers, storm sewers or any other
improvements.

 

Page 22 of 96



--------------------------------------------------------------------------------

Section 3.7 Real Property Approvals. To the Knowledge of Seller, all permanent
certificates of occupancy and all other licenses, permits, authorizations,
consents, certificates and approvals required by all Governmental Authorities
having jurisdiction and the requisite certificates of the local board of fire
underwriters (or other body exercising similar functions), if applicable, have
been issued for the Real Property or the NFP Real Property, have been paid for,
and are in full force and effect.

Section 3.8 Zoning. Except as disclosed on the letters delivered by the zoning
code enforcement officers for the municipality where the Real Property or the
NFP Real Property is located, neither Seller nor the NFPs have received notice
from any Governmental Authority that: (i) any parcel of the Real Property or the
NFP Real Property is not in compliance with current zoning and use
classifications under the respective municipal zoning ordinance governing such
Real Property or the NFP Real Property; (ii) any existing use at or on the Real
Property or the NFP Real Property is not a permitted use or an existing
non-conforming use thereunder; and (iii) the current construction, operation and
use of the buildings and other improvements constituting the Real Property or
the NFP Real Property violate any zoning, subdivision, building or similar law,
ordinance, order, regulation or recorded plat or any certificate of occupancy
issued for the Real Property or the NFP Real Property.

Section 3.9 No Violations Relating to Real Property. No portion of the Real
Property or the NFP Real Property, and no current use of the Real Property or
the NFP Real Property, is in violation of any applicable Law, except where such
violation would not have a Material Adverse Effect. Seller has not received
notice of any presently outstanding and uncured violations of any building,
housing, safety or fire ordinances with respect to the Real Property or the NFP
Real Property.

Section 3.10 Real Estate Taxes. Seller has not received notice of any proceeding
pending for the adjustment of the assessed valuation of all or any portion of
the Real Property or the NFP Real Property. To the Knowledge of Seller, there is
no abatement, reduction or deferral in effect with respect to all or any portion
of the real estate Taxes or assessments applicable to the Real Property or the
NFP Real Property.

 

Page 23 of 96



--------------------------------------------------------------------------------

Section 3.11 Eminent Domain. Seller has not received any notice of any
condemnation proceeding or other proceedings in the nature of eminent domain
(“Taking”) in connection with the Real Property or the NFP Real Property and, to
the Knowledge of Seller, no Taking has been threatened.

Section 3.12 Inventory. Seller or the NFPs have good and marketable title to the
Inventories (which for purposes of this Section 3.12 includes the same
categories of items at SVMP and the Managed Businesses as are defined as the
“Inventory” of the Owned Business in Section 1.1(d) above) free and clear of any
and all Liens (other than a customer’s rights in items being stored for such
customer). The Inventory does not consist of any material amount of items that
are obsolete or damaged or items held on consignment. Neither Seller nor the
NFPs have acquired or committed to acquire or produce Inventory for sale which
is not of a quality usable in the ordinary course of business within a
reasonable period of time and consistent with past practice.

Section 3.13 Litigation. No Proceeding before any Governmental Authority,
mediator or arbitrator is pending or, to the Knowledge of Seller, threatened,
involving Seller and/or the NFPs wherein a judgment, decree, order, settlement
or other resolution would have a Material Adverse Effect, or which would prevent
the carrying out of this Agreement, declare unlawful the transactions
contemplated by this Agreement, cause such transactions to be rescinded, require
Buyer to divest itself of any of the Acquired Assets or require termination of
the Management Agreements or the loss of any rights or benefits thereunder. To
the Knowledge of Seller, no facts or circumstances or other events have occurred
that can reasonably be expected to give rise to any such Proceeding.

 

Page 24 of 96



--------------------------------------------------------------------------------

Section 3.14 Court Orders and Decrees. There is not outstanding or, to the
Knowledge of Seller, threatened any order, writ, injunction or decree of any
Governmental Authority, mediator or arbitrator against or affecting Seller,
relating to any of the Acquired Assets, the Managed Assets or the Business.

Section 3.15 Trade Names. The Owned Location names set forth on Exhibit B and
the Managed Location names set forth on Exhibit C constitute the only trade
names held for use or used by the Seller and/or the NFPs in connection with the
Business and, other than such trade names, there are no Trademarks that are
material to the Business. Seller and/or the NFPs have the legal right to use the
Owned Location names set forth on Exhibit B and/or the Managed Location names
set forth on Exhibit C, as used by Seller and/or the NFPs in connection with the
Business, without the Consent of any other Person.

Section 3.16 Pre-need and Trust Accounts and Contracts.

(a) All monies paid to Seller or the NFPs for the benefit of the Business in
respect of the Pre-/At-Need Contracts have been, and as of the Closing will be,
set aside and identified as set forth in Schedules 7 and 8. Each of Seller and
the NFPs have complied with the terms and conditions of the Pre-/At-Need
Contracts. Neither Seller nor the NFPs are in default or breach of any
Pre-/At-Need Contract.

(b) The amounts (including interest) held in trust in respect of each of the
Pre-/At-Need Contracts, including, without limitation, perpetual care funds,
endowment care funds, extended care funds, merchandise trust funds and
prearranged mortuary trust funds (collectively, the “Trust Funds”), are held in
conformity with all applicable Laws. All of Seller’s and the NFPs’ required
contributions to, withdrawals from and investment and other uses of the Trust
Funds of Seller and the NFPs have been made in accordance with all applicable
Laws, and each of Seller and the NFPs will have paid as of the Closing (or will
pay after Closing when due), all commissions due and owing to commissioned sales
people in respect of the Pre-/At-Need Contracts. Seller has no Knowledge of any
actual or alleged non-compliance on the part of Seller or the NFPs with respect
to the Trust Funds.

 

Page 25 of 96



--------------------------------------------------------------------------------

(c) For those Pre-/At-Need Contracts that are funded by insurance or performance
bonds, Seller or the NFPs have purchased and, when required, posted all such
insurance policies and performance bonds required to legally fund or secure all
such Pre-/At-Need Contracts, and no future premiums or other amounts remain to
be paid, except for those instances where, pursuant to the terms of such
insurance policies or performance bonds and in the ordinary course of business,
the policies or performance bonds specify payment of premiums or other amounts
over time. All such insurance policies and performance bonds are fully
identified on Schedule 7.

(d) All of the Trust Funds are interest bearing trust accounts or other
investment accounts that are permissible under applicable Laws. All of the Trust
Funds relating to the Owned Business are identified and described under Schedule
8. Copies of trust agreement pursuant to which Trust Funds relating to SVMP or
the Managed Businesses are held have been furnished to the Buyer and are
referenced on Schedule 8.

Section 3.17 Contracts. Except for the Assumed Contracts (copies of which have
been delivered to Buyer), neither Seller nor any of the NFPs, is a party to or
bound by any material Contract relating to the Acquired Assets, the Managed
Assets or the Business. Except as disclosed on Schedule 11, all of the Assumed
Contracts are in full force and effect, and there exists no default or breach
thereunder by Seller or the NFPs or, to the Knowledge of Seller, any other party
thereto other than with respect to any Pre-/At-Need Contracts. Neither Seller
nor the NFPs has received any notice (written or oral) indicating the intention
of any party to any Assumed Contract to amend, modify, rescind or terminate such
Assumed Contract. All of the Assumed Contracts are in full force and effect and
are enforceable against the Seller and/or the NFPs and any of their affiliates
that is a party thereto and, to the Knowledge of Seller, against all other
parties thereto in accordance with their terms and applicable Laws.

 

Page 26 of 96



--------------------------------------------------------------------------------

Section 3.18 Licenses and Permits. Except as set forth on Schedule 11, either
the Seller or the NFPs holds all of the Permits required to own, operate and
maintain the Business under any applicable Law as currently conducted or
proposed (by Seller and/or the NFPs) to be conducted (“Existing Permits”), and
all Existing Permits are, and as of immediately prior to the Closing will be, in
full force and effect. To the Knowledge of Seller, except as set forth on
Schedule 11, there are no material restrictions on Buyer’s ability to replace or
renew any of the Existing Permits. Each of Seller and the NFPs is in compliance
with all Existing Permits, except where the failure to be in compliance would
not have a Material Adverse Effect.

Section 3.19 Consents. Each of Seller and the NFPs have, or will have prior to
the Closing, obtained, satisfied or made all Consents (the “Required Consents”)
that are required to be obtained, satisfied or made pursuant to any Laws,
Permits, Assumed Contracts or other agreements by which Seller or the NFPs, or
any of their properties or business assets, including, without limitation, the
Acquired Assets and the Managed Assets, are bound in connection with (a) the
execution and delivery of this Agreement by Seller; (b) the sale and transfer to
Buyer of the Acquired Assets, including, without limitation, the Assumed
Contracts and, if transferable to Buyer under applicable Law, the Existing
Permits, or (c) the consent of the NFPs to this Agreement.

Section 3.20 Compliance with Laws. The Business presently is conducted, and the
Acquired Assets and Managed Assets and their respective uses are, in compliance
with all Laws applicable to them, including, without limitation, the funding of
or maintaining of all Trust Funds in compliance with applicable Laws or to the
posting of performance bonds in lieu thereof, except where the failure to so
comply would not have a Material Adverse Effect. Neither Seller nor the NFPs
have received any written notice of any administrative, civil or criminal
investigation or audit by any Governmental Authority relating to, or which could
result in a Material Adverse Effect.

 

Page 27 of 96



--------------------------------------------------------------------------------

Section 3.21 OSHA or ADA. There is no Proceeding pending with respect to Seller
or the NFPs, and, to the Knowledge of Seller, no charge or claim has been made
against Seller or the NFPs that has not been dismissed, discharged or otherwise
fully resolved, under the Occupational Safety and Health Act (“OSHA”) or the
Americans with Disabilities Act (“ADA”) pertaining to the facilities and
operations of the Business.

Section 3.22 Labor Relations. Except as otherwise set forth in Schedule 6,
neither Seller nor the NFPs are a party to any collective bargaining or union
Contract and Seller is not aware of any current union organization effort with
respect to employees of the Business. There are no pending or unresolved unfair
labor practice complaints from or with respect to any employees of the Business.
Since December 31, 2006, neither Seller nor the NFPs have received any written
notice of any strikes, slowdowns, work stoppages, lockouts or threats thereof,
by or with respect to any employees of the Business. Since December 31, 2006,
neither Seller nor the NFPs have had an “employment loss” within the meaning of
the WARN Act or any similar Law.

Section 3.23 Employees and Independent Contractors. Schedule 6 sets forth a list
of all employees of the Business, together with (a) their titles or
responsibilities, (b) their salaries or wages during the 2006 calendar year,
(c) their dates of hire, (d) any employment or severance agreements with them,
and (e) any outstanding loans or advances made to them. Except as limited by any
employment Contracts listed in Schedule 5 or Schedule 6 and except for any
limitations of general application which may be imposed under applicable
employment Laws, either Seller or the NFPs have the right to terminate the
employment of each employee of the Business at will and without incurring any
penalty or liability other than Retained Liabilities. Each of the Seller and the
NFPs are in compliance with all Laws

 

Page 28 of 96



--------------------------------------------------------------------------------

respecting employment practices, except where the failure to so comply would not
have a Material Adverse Effect. To the Knowledge of Seller, no employee of the
Business has provided to Seller or the NFPs written notice of such employee’s
intent to terminate his or her employment with the Business after the date
hereof.

Section 3.24 No Brokers. Neither Seller nor any Person acting on behalf of
Seller, has agreed to pay to any Person any commission, finder’s or investment
banking fee, or similar payment in connection with this Agreement or the
transactions contemplated thereby, nor has Seller, or any Person acting on
behalf of Seller, taken any action on which a claim for any such payment could
be based.

Section 3.25 Accounts Receivable. None of the Owned Receivables or the
receivables of SVMP or the Managed Businesses related to the Pre-/At-Need
Contracts (together with the Owned Receivables, the “Receivables”) have been
sold and/or factored. All Receivables arising since December 31, 2006, represent
bona fide claims of Seller or the NFPs against debtors of the Business for sales
made, services performed or other charges or valid consideration arising on or
before the date hereof. All such Receivables are valid and enforceable claims
for payment consistent with past practices, without, to the Knowledge of Seller,
setoff or counterclaim. With regard to any receivables owed by any or all of the
NFPs to SCI Ohio, Alderwoods Ohio and/or SCI California, Seller makes no
representation or warranty whatsoever regarding the existence, amount or
collectibility thereof, or otherwise with respect thereto, and all expressed or
implied warranties and/or representations regarding such receivables are
expressly disclaimed.

Section 3.26 Operations in Ordinary Course of Business. Since December 31, 2006,
Seller and the NFPs have operated and conducted the Business in the ordinary and
usual course consistent with past practices. Since December 31, 2006, there has
been no material adverse change in the financial condition, assets, liabilities,
or operations of the Business, nor have any events occurred, nor to the

 

Page 29 of 96



--------------------------------------------------------------------------------

Knowledge of Seller do there exist any circumstances, which would constitute,
either before or after the Closing, any such change. Without limiting the
generality of the foregoing and except as set forth on Schedule 11, since
December 31, 2006, neither the Seller nor the NFPs have:

(a) sold, assigned, leased or transferred any of their assets, which are
material to the Business singly or in the aggregate, other than assets sold or
disposed of in the ordinary course of business, consistent with past practice;

(b) canceled, terminated, amended, modified or waived any material term of any
Contract relating to the Business to which any of them is a party or by which
any of them or any of their assets is bound providing for aggregate annual
revenues to Seller or the NFPs in excess of $25,000;

(c) (i) increased the base compensation payable or to become payable to any of
its employees or independent contractors, except for normal periodic increases
in such base compensation in the ordinary course of business, consistent with
past practices (including, without limitation, past practices with respect to
amounts and timing), (ii) increased the sales commission rate payable or to
become payable to any of its employees or independent contractors except in the
ordinary course of business consistent with past practices (including, without
limitation, past practices with respect to amounts and timing), (iii) granted,
made or accrued any loan, bonus, fee, incentive compensation (excluding sales
commissions), service award or other like benefit, contingently or otherwise, to
or for the benefit of any of its employees or independent contractors, except in
the ordinary course of business consistent with past practices (including,
without limitation, past practices with respect to amounts and timing), or
(iv) entered into any new employment, collective bargaining or consulting
agreement or caused or suffered any written or oral termination, cancellation or
amendment thereof (except for Assumed Contracts or with respect to any employee
at will without a written agreement);

 

Page 30 of 96



--------------------------------------------------------------------------------

(d) executed any lease for real or personal property for the Business or
incurred any Liability therefor except as otherwise disclosed herein;

(e) suffered any damage, destruction or loss (whether or not covered by
insurance) affecting the Business or any assets used in the Business that
exceeds $25,000 in any one instance or $100,000 in the aggregate; or

(f) mortgaged or pledged, or otherwise made or suffered any Lien (other than any
Permitted Encumbrance) on, any material asset of the Business or group of assets
that are material in the aggregate to the Business.

Section 3.27 Corporate Status of SVMP. SVMP is organized as a California
nonprofit corporation and has been classified as a mutual benefit corporation.
SVMP has no members and its Board fills all vacancies arising on the Board. The
individuals comprising the current Board and their respective terms of office
will be set forth in the Secretary’s certificate furnished pursuant to
Section 7.1(m).

Section 3.28 Intentionally Deleted.

Section 3.29 Compliance with Cemetery Laws. In connection with the ownership and
operation of each cemetery included in the Business, each of Seller and the NFPs
have complied in all material respects with all applicable Laws governing the
operation of cemeteries, the provision of cemetery services and the sale of
cemetery merchandise. Furthermore, with respect to the ownership and operation
of each cemetery included in the Business, there are no pending or, to the
Knowledge of Seller, threatened claims or suspensions against Seller and/or the
NFPs, by any Person related to the operation of cemeteries, the provision of
cemetery services and the sale of cemetery merchandise.

Section 3.30 Full Disclosure. None of the representations and warranties made by
Seller in this Agreement (including the Schedules hereto) or in any document
delivered to Buyer by or on behalf of

 

Page 31 of 96



--------------------------------------------------------------------------------

Seller or the NFPs pursuant to Section 7.1, contains any untrue statement of a
material fact, or omits any material fact necessary to make any of them, in
light of the circumstances in which it was made, not misleading.

Section 3.31 No Other Representations or Warranties. Except as expressly stated
in this Agreement, Seller makes no other representation or warranty of any kind
whatsoever.

ARTICLE IV

Representations and Warranties of Buyer

Buyer hereby represents and warrants to Seller, both as of the date hereof and
as of the Effective Time, as follows:

Section 4.1 Authority.

(a) Each of StoneMor LLC, Buyer LLC, Buyer NQ Sub and Ohio Management LLC are
limited liability companies or corporations duly organized, validly existing and
in good standing under the laws of the jurisdiction of its formation. The
execution, delivery and performance of this Agreement by StoneMor LLC, Buyer
LLC, Buyer NQ Sub and Ohio Management LLC, have been duly authorized and
consented to by the Board of Managers or Board of Directors of each such Person,
and no other or additional consent or authorization on the part of any such
Person is required in connection therewith. The consummation of the transactions
contemplated by this Agreement will not result in a breach, violation or default
by StoneMor LLC, Buyer LLC, Buyer NQ Sub or Ohio Management LLC of or under any
judgment, decree or Contract applicable to any of them except to the extent that
any such breach, violation or default would not reasonably be expected to have a
material adverse effect on the ability of StoneMor LLC, Buyer LLC, Buyer NQ Sub
and Ohio Management LLC to perform their obligations hereunder.

 

Page 32 of 96



--------------------------------------------------------------------------------

(b) Upon execution and delivery hereof, this Agreement shall constitute the
valid and binding obligation of StoneMor LLC, Buyer LLC, Buyer NQ Sub and Ohio
Management LLC enforceable against each of them in accordance with its terms.

Section 4.2 No Brokers. Neither Buyer, nor any Person acting on behalf of Buyer,
has agreed to pay a commission, finder’s or investment banking fee, or similar
payment in connection with this Agreement or any matter related hereto to any
Person, nor has any such Person taken any action on which a claim for any such
payment could be based.

Section 4.3 No Other Representations or Warranties. Except as expressly stated
in this Agreement, Buyer makes no other representation or warranty of any kind
whatsoever.

Section 4.4 Knowledge of Seller Breach. Except as disclosed to Seller in
writing, none of the Buyer Representatives (as defined below) have actual
knowledge of a breach by Seller of any representation or warranty contained in
Article III, or any covenant or agreement to be performed or complied with by
Seller in accordance with this Agreement prior to the Effective Time. For
purposes of this Section 4.4, the term “Buyer Representative” means William R.
Shane, Paul Waimberg, Frank Milles, Michael Stache, Gregg Strom, Alan Fisher,
Ken Lee, Penny Casey and Tim Yost, and such persons shall be deemed to have
actual knowledge of any breach referred to in the preceding sentence of which
any individual assigned by a third-party representative or advisor of Buyer to
provide substantial services in connection with the transaction contemplated
hereby has actual knowledge.

 

Page 33 of 96



--------------------------------------------------------------------------------

ARTICLE V

Covenants

Section 5.1 Access to Business. From and after the date of this Agreement,
Seller will give and will cause the NFPs to give Buyer and its representatives
full and free access to all properties, Contracts, books and records of the
Business so that Buyer may have full opportunity to make such investigation as
it shall desire to make of the affairs of the Business, including, without
limitation, the conduct of any environmental investigations or assessments,
provided that (i) such investigation or assessment shall not unreasonably
interfere with the operations of the Business, and (ii) prior to Buyer or any of
its representatives or contractors contacting any Owned or Managed Location any
personnel at such Location, Buyer shall first communicate with and receive
approval from Michael Lehmann, which approval shall not be unreasonably
withheld. Seller agrees to furnish to Buyer and its representatives all data and
information of a financial or operational nature concerning the Acquired Assets,
the Managed Assets and the Business that may be reasonably requested by them to
conduct a complete a thorough due diligence review of the Acquired Assets, the
Managed Assets, the Business and the employees of the Business. In furtherance
and not in limitation of the foregoing, Seller agrees to fully cooperate with
Buyer as reasonably requested and as reasonably necessary in connection with the
arrangement of any equity or debt financing required by Buyer to consummate the
transaction contemplated by this Agreement, provided, however, such cooperation
shall impose no monetary obligation on Seller.

Section 5.2 Conduct of Business Pending Closing. From and after the date of this
Agreement until the Closing, and except as otherwise permitted by this Agreement
or as consented to by Buyer in writing, Seller covenants that:

(a) Seller and the NFPs will conduct the Business only in the ordinary course
consistent with past practices, which shall include, without limitation,
compliance in all material respects with all applicable Laws and the maintenance
in force of all insurance policies and performance bonds;

 

Page 34 of 96



--------------------------------------------------------------------------------

(b) Seller and the NFPs shall maintain the Acquired Assets or the Managed
Assets, as the case may be, in their current state of repair, excepting normal
wear and tear and use their commercially reasonable efforts to protect the
goodwill of the Business and to maintain for the Business the current
relationships with suppliers and customers of the Business and others having
business relations with the Business;

(c) Seller and the NFPs shall use their commercially reasonable efforts to
ensure that key employees and key independent contractors continue their
association with the Business through the Closing Date; and

(d) Neither Seller nor the NFPs shall engage in any practice, take, fail to
take, or omit any action, or enter into any transaction, (i) of the kind
described in Section 3.26 or (ii) which would make any of the representations
and warranties in Article III not true.

Section 5.3 Consents and Licenses. Seller shall use commercially reasonable
efforts to obtain, satisfy or make, prior to the Closing, all Required Consents.

Section 5.4 Buyer’s Trustee and Endowment Care and Pre-Need Trust Funds. Buyer
shall, prior to Closing, (i) secure all licenses, permits and other governmental
authorizations and approvals required by those jurisdictions listed on Exhibit D
as a prerequisite to Buyer selling Pre-/At-Need Contracts or accepting funds
paid by customers toward Pre-/At-Need Contracts with the Owned Business; and
(ii) select and formally designate a trustee or trustees (“Buyer’s Trustee”)
that is qualified under applicable Laws to receive all bank, trust or other
funds or accounts, excluding insurance premium payments, containing amounts that
have been received by Seller prior to the Effective Time pursuant to

 

Page 35 of 96



--------------------------------------------------------------------------------

Pre-/At-Need Contracts for pre-need cemetery, funeral and/or cremation
merchandise and/or services to be provided by the Owned Business (“Owned
Pre-Need Trust Funds”), or which are being held as endowment care, perpetual
care, extended care or similar trust funds (“Owned Endowment Care Funds”), or
which are being held as pre-construction trust funds (“Owned Pre-construction
Trust Funds”) (all herein collectively the “Owned Trust Funds”). (The Owned
Pre-Need Trust Funds and their counterpart at SVMP or the Managed Businesses
(the “NFP Pre-Need Trust Funds”) are collectively referred to as the “Pre-Need
Trust Funds.” The Owned Endowment Care Funds and their counterpart at SVMP or
the Managed Businesses (the “NFP Endowment Care Funds”) are collectively
referred to as the “Endowment Care Funds.” The Owned Pre-construction Trust
Funds and their counterpart at SVMP or the Managed Businesses (the “NFP
Pre-construction Trust Funds”) are collectively referred to as the
“Pre-construction Trust Funds.” The Pre-Need Trust Funds, the Endowment Care
Funds and the Pre-construction Trust Funds are collectively referred to as the
“Trust Funds”). At or prior to Closing, Buyer shall confirm in writing to Seller
and Seller’s Trustees (as defined below) its compliance with the above
requirements and acceptance by Buyer’s Trustee of its/their designation and
appointment as such. After the Closing Date, all amounts held in the Owned Trust
Funds shall be transferred for safekeeping to Buyer’s Trustee, pursuant to
Section 5.5, and assuming compliance with these requirements by Buyer, Buyer
agrees that all such amounts will be held, administered and withdrawn in
accordance with state and federal law. Promptly following the Closing, Buyer
shall obtain and post with the requisite authorities in Alabama, California,
Hawaii, Iowa, Illinois, Kentucky and South Carolina bonds which are legally and
financial adequate to cause the release of the existing bonds regarding the
relevant Location Pre-/At-Need Contract performance liability. At closing,
Seller shall also provide sufficient information regarding trust or other funds
or accounts maintained by SVMP or the Managed Businesses to permit Buyer to
discharge its duties pursuant to the terms of the Management Agreements or
otherwise with regard to the NFP Pre-Need Trust Funds, the NFP Endowment Care
Funds and the NFP Pre-construction Trust Funds.

 

Page 36 of 96



--------------------------------------------------------------------------------

Section 5.5 Delivery of Owned Trust Funds.

(a) Within the first five (5) business days following the Closing, Seller shall
cause the trustees that hold the Owned Trust Funds (“Seller’s Trustees”) to
deliver to Buyer’s Trustee, by wire transfer in accordance with the instructions
from Buyer and/or Buyer’s Trustee, amounts from each of the various Owned Trust
Funds equal to approximately 90% of the Closing Date balances thereof (the
“Initial Trust Delivery”), based on (i) most recently obtained bank/trustee
account statements for non-commingled accounts and (ii) recent (within 60 days
prior to Closing) trust summary report balances for commingled accounts.

(b) For a period of not more than 90 days after the Closing Date, Seller and the
NFPs shall continue to make (i) deposits to the undelivered portion of the Trust
Funds (the “Retained Trust Funds”) as legally and contractually required with
respect to payments upon Pre-/At-Need Contracts received by Seller and the NFPs
after the Closing, and (ii) withdrawals from the Retained Trust Funds for
legally and contractually allowed amounts with respect to Pre-/At-Need Contracts
serviced by Seller and/or the NFPs or other appropriate withdrawals, all in
accordance with historical practices of Seller or the NFPs in those regards and
consistent with applicable Laws.

(c) Also during the 90-day period referenced in (b) above, Seller shall cause to
be computed (for payment to the applicable Taxing Authorities) such Taxes as are
due on income earned (and recognized) by the Pre-Need Trust Funds and the
Endowment Care Funds. Seller and Buyer shall cause to be retained/withdrawn such
tax amount from the Retained Trust Funds prior to their delivery (if applicable)
to Buyer’s Trustee.

 

Page 37 of 96



--------------------------------------------------------------------------------

(d) Notwithstanding anything to the contrary, but except as contemplated/allowed
in (c) preceding, after the Closing, Seller shall not be entitled to receive any
amounts from, or with respect to, the Endowment Care Funds or the
Pre-construction Trust Funds.

(e) On or before the 90th day following Closing, Seller shall cause to be
delivered to Buyer’s Trustee, by wire transfer in accordance with instructions
from Buyer and/or Buyer’s Trustee, the remaining Owned Trust Funds (the “Final
Trust Delivery,” and herein together with the Initial Trust Delivery, the
“Post-Closing Trust Delivery”), and shall contemporaneously provide to StoneMor
LLC a written reconciliation of the amounts making up the Post-Closing Trust
Delivery, including designation of the specific Pre-/At-Need Contracts to which
the various delivered amounts are attributable. From and after the date of
delivery of the Final Trust Delivery, Seller shall not be entitled to any
further withdrawals from the Owned Trust Funds, and any further deposits made by
Seller to the Trust Funds shall not be considered as additions to the
Post-Closing Trust Delivery for other purposes thereof.

(f) For a period of no more than 90 days after the Closing Date, Buyer shall
permit Seller reasonable access to the books and records of the Business as
shall be reasonably necessary for Seller to properly make the Post-Closing
withdrawals and deposits to the Retained Trust Funds as are contemplated in
(b) above.

Section 5.6 Cooperation Regarding Publicity. Neither Seller nor Buyer shall make
any press release or other public announcement or filing regarding the
transactions contemplated herein without prior consultation and coordination
with the other party(ies) hereto, so that the business interests of all are
properly served. Notwithstanding the foregoing or anything else to the contrary,
Seller and its Affiliates, on the one hand, and Buyer and its Affiliates, on the
other hand, may make one or more public announcements or filings in connection
with the transactions contemplated by this Agreement to the extent that such
announcement or filing is reasonably required for the party making such
announcement

 

Page 38 of 96



--------------------------------------------------------------------------------

or filing (or any of such party’s Affiliates) to avoid Liability under
applicable Laws; provided, however, that the party making such announcement or
filing shall notify the other party(ies) hereto, if reasonably possible, at
least three business days prior to making such filing.

Section 5.7 Title to Real Estate. Buyer has obtained (and provided copies to
Seller, one-half at Buyer’s expense and one-half at Seller’s expense,
commitments for title insurance in amounts equal to (i) as to the Owned Real
Property, the portion of the Closing Purchase Price deemed allocated to the
Owned Real Property as reflected on the Statement of Allocation, and (ii) as to
the NFP Real Property, an aggregate amount not exceeding the portion of the
Closing Purchase Price deemed allocated to the Management Agreements, as
reflected on the Statement of Allocation, in each case from the Title Company,
showing title to the Owned Real Property and the NFP Real Property to be held in
fee simple and good, marketable and vested in Seller and the NFPs, subject to
the liens, claims and encumbrances, easements, rights-of-way, reservations,
restrictions, outstanding mineral interests and other matters affecting the Real
Property or the title thereto (i) identified on Schedule 1, or (ii) otherwise
constituting Permitted Encumbrances. At Closing or soon thereafter as
practicable, the Title Company shall issue, one-half at Buyer’s expense and
one-half at Seller’s expense, its title insurance policy(ies) consistent with
its previous title commitment(s) approved by Buyer.

Section 5.8 Inspections. Seller and Buyer acknowledge that Buyer has performed
and obtained inspections and surveys of the Owned Real Property and the NFP Real
Property at Buyer’s expense.

Section 5.9 Delivery of Seller Schedules. On or before the fifth (5) business
day preceding the Closing Date, the Seller shall deliver to Buyer Schedule 1
through and including Schedule 11 to this Agreement on a compact disk (the
“Seller Schedules”). Such delivery shall constitute Seller’s certification that
the Seller Schedules, which shall thereupon be incorporated herein by reference,
conform to the requirements of the Agreement. Each such Schedule shall set forth
true, accurate and complete information as to the matters set forth in the
respective Sections of the Agreement herein, all as of the date of such
delivery, unless otherwise indicated thereon.

 

Page 39 of 96



--------------------------------------------------------------------------------

Section 5.10 Satisfaction of Pre-Closing Covenants. Seller and Buyer shall use
their commercially reasonable efforts to satisfy at or prior to Closing all of
the covenants and agreements to be performed or complied with by each of them,
respectively, pursuant to this Agreement at or prior to Closing.

Section 5.11 Post Closing Access.

(a) For a period of eight (8) years from the Closing Date, Seller shall retain
and make available to Buyer for any lawful purpose, upon reasonable notice and
at reasonable times, Tax records, general ledgers and other books of original
entry, and original payroll records of Seller with respect to periods prior to
the Effective Time. If Seller ceases to conduct operations prior to the end of
such eight-year period, Seller shall give Buyer 60 days’ prior written notice
and an opportunity to accept (without charge to Buyer) from Seller, a transfer
of such books and records, and if Buyer elects not to accept such books and
records, the Seller’s obligations under this paragraph (a) shall cease.

(b) For a period of eight (8) years from the Closing Date, Buyer shall retain
and make available to Seller for any lawful purpose, upon reasonable notice and
at reasonable times, the books and records of the Business with respect to
periods prior to the Effective Time and to actions and events after the
Effective Time, to the extent they relate to periods prior to the Effective
Time. If Buyer ceases to conduct operations prior to the end of such eight-year
period, Buyer shall give Seller 60 days prior written notice and an opportunity
to accept (without charge to Seller) from Buyer a transfer of such books and
records from Buyer, and if Seller elects not to accept such books and records,
Buyer’s obligations under this paragraph (b) shall cease.

 

Page 40 of 96



--------------------------------------------------------------------------------

(c) After the Closing, for a period of 30 days, Buyer shall provide and allow
Seller reasonable access, at such times as are mutually agreed upon in advance
by Seller and Buyer, to the facilities in which the Business is conducted as
reasonably necessary to collect and remove the Excluded Assets; provided,
however, Buyer’s employees shall not be obligated to physically assist in the
collection and removal of Excluded Assets and in no event shall such collection
and removal of Excluded Assets unreasonably disrupt or interfere with the
operations of the Business, and provided, further that, Seller shall fully
indemnify Buyer for any and all Losses arising from or relating to Seller’s
collection and removal of the Excluded Assets.

(d) Within 45 days following the Closing, Buyer will remove from all computers
located at any of the Owned Locations and/or the Managed Locations all Seller
proprietary software using “F disks” and instructions provided by Seller
transition personnel. Additionally within the same 45-day period, all
Seller-held software licenses for non-proprietary software will be terminated by
and/or otherwise transferred to Buyer as a result of Buyer communication
directly with applicable software vendors/owners.

Section 5.12 Tax Matters.

(a) Seller shall be responsible for preparing and filing, at Seller’s expense,
as applicable, within the times and in the manner prescribed by law (subject,
however, to filing under any extension) all Tax Returns of Seller, for all Tax
periods. Seller shall also make such filings for the NFPs for all periods prior
to the Effective Time.

(b) Seller and Buyer shall cooperate fully, as and to the extent reasonably
requested by the other party, in connection with any Tax proceeding relating to:
(i) the Acquired Assets; (ii) the Managed Assets; (iii) the Business; or
(iv) the transactions contemplated by this Agreement. Such cooperation shall
include the retention and (upon the other party’s request) the provision of
records and

 

Page 41 of 96



--------------------------------------------------------------------------------

information which are reasonably relevant to any Tax audit, litigation or other
proceeding and making employees available on a mutually convenient basis to
provide additional information and explanation of any material provided
hereunder. Seller agrees to retain all books and records with respect to Tax
matters pertinent to Seller relating to any taxable period beginning before the
Closing Date until the longer of (x) sixty (60) days after the expiration of the
statute of limitations of the respective taxable periods or (y) eight years, and
to abide by all record retention agreements entered into with any Taxing
Authority.

(c) Seller and Buyer agree, upon request, to use their commercially reasonable
efforts to obtain any ruling, certificate or other document from any Taxing
Authority or any other Person as may be necessary to mitigate, reduce or
eliminate any Tax that could be imposed solely with respect to the transactions
contemplated by this Agreement.

(d) Buyer shall prepare or cause to be prepared and file or cause to be filed
all Tax Returns for the NFPs for all Tax periods ending on or prior to the
Effective Time (“Pre-Closing Tax Periods”) which are required to be filed after
the Closing Date other than income Tax Returns with respect to periods for which
a consolidated, unitary or combined income Tax Return of any Seller will include
the operations of the NFPs. Seller shall pay to (or as directed by) Buyer any
Taxes of the NFPs for all Pre-Closing Tax Periods to the extent such Taxes have
not already been paid by the NFPs (or Seller or an affiliate thereof) prior to
the Closing Date, and such payments shall be made in each applicable case within
five days after the date when Buyer notifies Sellers of an amount of such Taxes
that is payable to the relevant Taxing Authority.

(e) Buyer shall prepare or cause to be prepared and file or cause to be filed
any Tax Returns of the NFPs for Tax periods which begin before the Effective
Time and end after the Effective Time (“Straddle Tax Periods” other than income
Tax Returns with respect to periods for which a consolidated, unitary or
combined income Tax Return of any Seller will include the operation of the

 

Page 42 of 96



--------------------------------------------------------------------------------

NFPs). Seller shall pay to Buyer an amount equal to the portion of such Taxes
which relates to the portion of such Straddle Tax Period ending on the Effective
Time. Any such payment for Taxes for any Straddle Tax Period shall be made by
Seller to Buyer within five days after the date when Buyer notifies Seller of an
amount of such Taxes that is payable to the relevant Taxing Authority. For
purposes of this Section 5.12(e), in the case of any Taxes that are imposed on a
periodic basis and are payable for a Straddle Tax Period, the portion of such
Tax which relates to the portion of such Tax period ending on the Effective Time
shall be deemed equal to the amount which would be payable if the relevant Tax
period ended on the Effective Time. Any credits relating to a Straddle Tax
Period shall be taken into account as though the relevant Tax period ended on
the Effective Time. All determinations necessary to give effect to the foregoing
allocations shall be made in a manner consistent with prior practice (to the
extent permitted by applicable Law) of the NFPs.

Section 5.13 Employees.

(a) Buyer may, but shall not be obligated to, offer employment to any employees
of the Business on such terms and conditions as Buyer may determine. Seller
shall retain all obligations and liabilities arising on or prior to the
Effective Time in respect of current and former employees of Seller and the NFPs
under any and all employee benefit plans, policies or practices of each of
Seller or any of the NFPs, and applicable Laws. Prior to the Closing, Buyer
shall notify the Seller, as applicable, of those employees of the Business to
whom Buyer expects to make an offer of employment. Buyer shall not assume or
otherwise be responsible for any obligation or liability of employee benefit
plans, policies or practices of the Seller or any of the NFPs, or from any
employee’s employment or termination of employment prior to the Closing.

(b) Seller shall be responsible for providing health benefit continuation
coverage under Section 162(k) and Section 4980B of the Code with respect to
(i) any former employee of Seller or any of

 

Page 43 of 96



--------------------------------------------------------------------------------

the NFPs, and any other qualified beneficiary under any group health plan who as
of the Closing is receiving or is eligible to receive such continuation
coverage, and (ii) any employee of the Seller or any of the NFPs, and any
qualified beneficiary with respect to such employee.

(c) Seller shall be responsible for, and shall comply with, any and all WARN Act
obligations relating to periods prior to Closing or associated with, or incurred
as a result of, the transactions contemplated by this Agreement.

Section 5.14 No Solicitation; Notification.

(a) No Solicitation. Prior to Closing, Seller shall not, and Seller shall cause
its representatives (including, without limitation, investment bankers,
attorneys and accountants), employees, directors, members, partners and other
Affiliates not to, directly or indirectly, enter into, solicit, initiate,
conduct or continue any discussions or negotiations with, or encourage or
respond to any inquiries or proposals by, or participate in any negotiations
with, or provide any information to, or otherwise cooperate in any other way
with, any Person other than Buyer and its representatives concerning any sale of
all or any portion of the assets of the Business of, or of any shares of capital
stock or other units of equity interests in Seller, or any merger,
consolidation, recapitalization, liquidation, dissolution or similar transaction
involving either Seller or the NFPs that encompasses any portion of the
Business, the Managed Assets or the Acquired Assets (each such transaction being
referred to herein as a “Proposed Acquisition Transaction”). Seller hereby
represents and warrants that it is not now engaged in discussions or
negotiations with any party other than Buyer with respect to any Proposed
Acquisition Transaction. Seller shall not cause its representatives (including,
without limitation, investment bankers, attorneys and accountants), employees,
directors, members, partners and other Affiliates not to, agree to release any
third party from, or waive any provision of, any confidentiality or standstill
agreement that relates in any way to all or a portion of the Business.

 

Page 44 of 96



--------------------------------------------------------------------------------

(b) Notification. Seller shall (i) immediately notify Buyer if any written
offer, inquiry or proposal is made or given to Seller or the NFPs (or any of
their Affiliates) with respect to any Proposed Acquisition Transaction, and
(ii) promptly provide Buyer with a copy of any such offer, proposal or inquiry;
provided, however, that no such notice hereunder shall relieve Seller of its
respective obligations under Section 5.14(a).

Section 5.15 Confidentiality. The parties acknowledge that the transactions
described herein are of a confidential nature and shall not be disclosed except
to consultants, advisors, lenders or other financial sources and Affiliates, or
as required by Law, until such time as the parties make a public announcement
regarding the transaction as provided hereunder. In connection with the
negotiation of this Agreement, the preparation for the consummation of the
transactions contemplated hereby, and the performance of obligations hereunder,
each party acknowledges that it has had, and will continue to have, access to
confidential information relating to the other party. Each party shall treat
such information as confidential, preserve the confidentiality thereof and not
disclose such information, except to its advisors, consultants and other
representatives and to Affiliates, or as required by Law, in connection with the
transactions contemplated hereby. Notwithstanding the foregoing, Buyer may
disclose this Agreement and the information and data in Buyer’s possession in
connection herewith to its lenders, but shall advise them of the requirement to
maintain the confidentiality of such information and data. This Section 5.15
shall not apply to any information that is (a) in the public domain through no
fault on the part of the receiving party hereto or any of their Affiliates or
the employees, agents or representatives of such party or any of its Affiliates,
or (b) learned or discovered through any independent source that is not
obligated to maintain such information as confidential. Because of the
difficulty of measuring economic loss as a result of a breach of the foregoing
covenants in this Section 5.15, and because of the immediate and irreparable
damage that would be caused for which there may be no other adequate remedy at
law, the parties hereto agree that, in the event of a breach by any of them of
the foregoing covenants in this Section 5.15, such covenants may be enforced
against them by injunction or restraining order.

 

Page 45 of 96



--------------------------------------------------------------------------------

Section 5.16 Post-Closing Cooperation Regarding Financial Information. After the
Closing, without limiting the generality of any other provision of this
Agreement, and without further consideration, Seller shall, and shall cause its
respective Affiliates to, provide reasonable cooperation (including reasonable
access to files, records and employees of Seller) to Buyer and its agents and
representatives (including Buyer’s external auditors) in connection with the
preparation of financial statements and financial information and disclosures
relating to the Business, the Managed Assets and the Acquired Assets, including,
without limitation, disclosures required under Items 2.01 and 9.01 of Form 8-K
adopted by the Securities and Exchange Commission (“SEC”), including all
requirements for pro forma financial information. Until such time as StoneMor
Partners L.P. (“SPLP”) has filed its Annual Report on Form 10-K for the fiscal
year ended December 31, 2008, Seller shall (i) consent to the inclusion or
incorporation by reference of the Audit Report in any registration statement,
report or other document of Buyer to be filed with the SEC in which Buyer
reasonably determines that the Audit Report is required to be included or
incorporated by reference to satisfy any rule or regulation of the SEC or to
satisfy relevant disclosure obligations under U.S. laws pertaining to securities
, (ii) use commercially reasonable efforts to cooperate with Buyer to obtain the
consent of the Independent Auditor to the inclusion or incorporation by
reference of the Audit Report in any such registration statement, report or
other document, and (iii) execute and deliver or cause to be executed and
delivered to the Independent Auditor such representation letters, in form and
substance customary of representation letters provided to external audit firms
by management of the company whose financial statements are the subject of an
audit, as may be reasonably requested by the Independent Auditor, with respect
to the Audit Report.

 

Page 46 of 96



--------------------------------------------------------------------------------

Section 5.17 Other Post-closing Covenants.

(a) The Graceland Tract, the Donelson Lease and Restriction on Use. Following
the Closing, the parties agree to take such other commercially reasonable steps
as may be required to satisfy the intent of the parties with respect to the
segregation of the Graceland Tract. As appropriate, Seller shall pursue
subdivision approval and other regulatory approval for the segregation of the
Graceland Tract. Buyer shall cooperate with Seller in its pursuit of such
approvals; provided, however, Buyer shall not be required to incur any
out-of-pocket expenses in connection with such efforts. The parties shall
cooperate in the payment of real estate taxes upon the Graceland Tract such that
they are prorated based on the percentage of land to be owned by each party.
Seller agrees that the Graceland Tract shall not be used as a cemetery, as part
of the operation of a funeral home or a crematory or for any other purpose or
use that is related to the death care business or that is inconsistent with the
operation of Graceland East Memorial Park as a cemetery. Following expiration of
the Donelson Lease (as defined below), Seller agrees to a similar restriction
upon the use of the premises comprising the Donelson Lease. Seller agrees that
Buyer and Seller shall enter into and record concurrently an agreement, which
shall be a covenant running with the land, memorializing such restrictions on
the use of the Graceland Tract and the premises comprising the Donelson Lease.

(b) Huson Funeral Home. Lessor for the premises at 6000 Camp Robinson Road,
North Little Rock, Pulaski County, Arkansas has requested certain repairs to the
leasehold. Seller has agreed to make such repairs, to arrange for the completion
of such repairs or to make other arrangements which shall be to the satisfaction
of the lessor.

(c) Sacramento Memorial Lawn. Seller agrees to complete repairs to the crematory
at Sacramento Memorial Lawn in order to restore it to good working order.

 

Page 47 of 96



--------------------------------------------------------------------------------

(d) Retained Proceedings. Seller shall have sole authority with regard to
Retained Proceedings; provided, however, Seller shall keep Buyer apprised of the
status of such matters.

(e) Financial Audits of South Carolina Cemeteries. In order to secure required
Permits for Buyer to operate Frederick Memorial Gardens and Graceland East
Memorial Park, Seller has undertaken certain financial audits as required by the
South Carolina Perpetual Care Cemetery Board. Seller agrees to complete such
audits to the satisfaction of the cemetery regulatory authority on or before
February 1, 2008.

(f) Crematories. For the three (3) years immediately following Closing, Seller
agrees that while owned or managed by Seller, locations currently utilizing the
crematories at the Owned or Managed Locations will continue to do so subject to
customer preference and provided that Buyer’s pricing at each location is within
five percent (5%) of the average price for crematories operating within a 10
mile radius thereof and Buyer’s practices are consistent with current practices
of the Seller. Buyer further agrees that during the term of this covenant its
pricing shall not increase more than five percent (5%).

Section 5.18 Further Assurances. From time to time after the Closing, at the
request of Buyer, and without further consideration but at no cost to Seller,
Seller will execute and deliver such additional documents and will take such
other actions as Buyer reasonably may request to more fully and absolutely
convey, assign, transfer, deliver and vest in Buyer title to the Acquired Assets
and the Owned Business and all of Seller’s rights under the Management
Agreements with respect to the Managed Assets and Managed Businesses and to
otherwise carry out the terms of this Agreement.

Section 5.19 Notice of Breaches. Seller shall give prompt notice to Buyer in
writing of (a) the occurrence, or failure to occur, of any event, which
occurrence or failure causes or would reasonably be expected to cause any
representation or warranty of Seller contained in this Agreement or in any
Exhibit

 

Page 48 of 96



--------------------------------------------------------------------------------

or Schedule hereto to be untrue or inaccurate, (b) any Material Adverse Effect,
and (c) any failure of Seller or any of its respective Affiliates, shareholders
or representatives to comply with, perform or satisfy any covenant, condition or
agreement to be complied with, performed by or satisfied by them under this
Agreement or any Exhibit or Schedule hereto; and if after receiving such
disclosure Buyer has elected to proceed with the Closing, such disclosure shall
be deemed to cure, and shall relieve Seller of any Liability with respect to any
breach of, or failure to satisfy, any representation, warranty, covenant,
condition or agreement hereunder to the extent such breach or failure was fully
and accurately described in such disclosure.

Section 5.20 HSR Act. The Seller and the Buyer have filed with the United States
Federal Trade Commission (the “FTC”) and the United States Department of Justice
(the “DOJ”) the notification and report form required by the Hart Scott Rodino
Antitrust Improvement Act of 1976 (the “HSR Act”). The Seller and the Buyer
shall keep each other apprised of the status of any communications with, and any
inquiries or requests for additional information from, the FTC or the DOJ and
shall comply promptly with any such inquiry or request and shall promptly
provide any supplemental information requested in connection with the filings
made hereunder pursuant to the HSR Act. Any such supplemental information shall
be in substantial compliance with the requirements of the HSR Act. Each party
shall use it reasonable best efforts to obtain any clearance required under the
HSR Act for the consummation of the transaction contemplated by this Agreement.
For purposes of this Section 5.20, the “reasonable best efforts” of any party
shall not require that party to pay any amount to or incur any obligation in
favor of any Person other than for filing fees payable under the HSR Act or
agree to any prohibition, limitation or other similar requirement. The Buyer
shall be responsible for the filing fees under the HSR Act (“HSR Filing Fees”).

 

Page 49 of 96



--------------------------------------------------------------------------------

Section 5.21 Dignity Memorial Benefits. Seller shall make available to Buyer the
Dignity Memorial benefits listed on Exhibit F, for the prices listed on Exhibit
F, after the Closing, solely to allow Buyer to service Pre-/At-Need Contracts
that may include Dignity Memorial products. The prices for the items referenced
on Exhibit F will increase each year on the anniversary of the Closing Date by
4%. Buyer will remove/destroy all “Dignity” and “Dignity Memorial” signs at the
Business within 60 days following the Closing Date.

Section 5.22 Wrongful Burial Resolutions. Buyer and Seller recognize that during
the term of Seller’s ownership, Seller has discovered material issues/problems
at certain of the cemeteries included in the Business (Carolina Biblical Gardens
of Guilford, in Jamestown, North Carolina; Martin Memorial Gardens in Everetts,
North Carolina; York Memorial Park, in Charlotte, North Carolina; and Memorial
Park Sedalia, in Sedalia, Missouri) resulting from burials that were misplaced,
improperly recorded or that could not otherwise be properly accounted for
(“Burial Issues”). Seller believes that the Burial Issues at Martin Memorial
Gardens and Memorial Park Sedalia identified to date have been properly remedied
and that the Burial Issues at Carolina Biblical Gardens and York Memorial Park
identified to date are still in the process of remediation. With respect to
presently known or hereafter (including after the Effective Time) discovered
Burial Issues at any of the above-named cemeteries, Buyer agrees to use
reasonable efforts consistent with current cemetery standards and practices,
including utilization of Buyer employees, equipment, merchandise and other
available lands within the affected cemetery(ies), to resolve promptly such
Burial Issues including continuation of remediation efforts initiated by Seller
and to mitigate the third party claims by customers of the cemeteries and their
families (the “Buyer Burial Resolutions”). However, to the extent that Buyer in
carrying out Buyer Burial Resolutions incurs expense as a result of payments to
third parties including expenditures related to the defense and settlement of
claims asserted by third parties (herein, the “Seller Burial Resolutions”),
Seller shall retain

 

Page 50 of 96



--------------------------------------------------------------------------------

responsibility therefor and fully indemnify Buyer therefrom in accordance with
the terms of this Agreement; provided, however, such indemnification shall not
relieve Buyer of its responsibilities with regard to Buyer Burial Resolutions,
and Seller may assert Buyer’s failure to discharge Buyer Burial Resolutions as a
defense to Buyer’s right of indemnification.

ARTICLE VI

Conditions Precedent to Closing

Section 6.1 Conditions to Seller Closing. The obligations of Seller to
consummate the transactions contemplated by this Agreement are subject to the
satisfaction on or before the Closing of the following conditions, any one or
more of which may be waived by Seller at its option:

(a) the representations and warranties of Buyer contained in this Agreement
shall be true and correct, both on the date of this Agreement and at and as of
the Closing, except for representations or warranties made as of some other
specified date, which as of the Closing shall remain true and correct as of such
specified date;

(b) Buyer shall have discharged, performed or complied with, in all material
respects, all covenants and agreements contemplated by this Agreement to be
performed or complied with by Buyer at or prior to the Closing;

(c) Buyer shall have delivered, or caused to be delivered, to Seller each of the
documents required by Section 7.2;

(d) The waiting period under the HSR Act shall have expired or terminated; and

(e) The retainage by Seller of acreage from Graceland East Memorial Park,
Simpsonville, South Carolina, shall have been fully negotiated.

(f) The parties shall have completed Exhibit E to their mutual satisfaction.

 

Page 51 of 96



--------------------------------------------------------------------------------

Section 6.2 Conditions to Buyer Closing. The obligations of Buyer to consummate
the transactions contemplated by this Agreement are subject to the satisfaction
on or before the Closing of the following conditions, any one or more of which
may be waived by Buyer at its option:

(a) the representations and warranties of Seller contained in this Agreement
shall be true and correct, both on the date of this Agreement and at and as of
the Closing, except for representations or warranties made as of some other
specified date, which as of the Closing shall remain true and correct as of such
specified date;

(b) Seller shall have discharged, performed or complied with, in all material
respects, all covenants and agreements contemplated by this Agreement to be
performed or complied with by Seller at or prior to the Closing;

(c) The environmental condition or other liability related to the sewage
treatment unit at Memorial Park Sedalia in Sedalia, Missouri and the release of
hazardous materials from Olivet Memorial Park and Crematory in Colma, California
shall have been addressed to the reasonable satisfaction of the Buyer;

(d) Seller shall have delivered Seller Records pursuant to Section 1.1(m) and
transferred custody and control of the NFP Records pursuant to Section 1.2;

(e) Seller shall have delivered the copies of the written resignations of the
directors or trustees and officers of the NFPs as well as copies of resolutions
adopted by the NFPs filling the vacancies caused by such resignation or
otherwise, which shall be to the satisfaction of the Buyer;

(f) Seller shall have delivered, or caused to be delivered, to Buyer each of the
documents required by Section 7.1;

(g) Buyer shall have obtained financing (both debt and equity) for the Purchase
Price on terms satisfactory to the Buyer in Buyer’s reasonable discretion.

 

Page 52 of 96



--------------------------------------------------------------------------------

(h) There shall have been no material adverse change in the condition
(financial, physical or otherwise) of the assets, commercial relationships,
business or operations of the Business, the Managed Assets or the Acquired
Assets from and after December 31, 2006;

(i) No Law, order or judgment shall have been enacted, entered, issued or
promulgated by any Governmental Authority, arbitrator or mediator, which
challenges, or seeks to prohibit, restrict or enjoin the consummation of the
transactions contemplated hereby, nor shall there be pending or threatened, any
action, suit or proceeding by or before any Governmental Authority, arbitrator
or mediator, challenging any of the transactions contemplated by this Agreement,
seeking monetary relief by reason of the consummation of such transactions or
seeking to effect any material divestiture or to revoke or suspend any material
Contract or Permit of the Business by reason of any or all of the transactions
contemplated by this Agreement;

(j) Buyer shall have obtained all required Permits for the operation of the
Business;

(k) All Required Consents shall have been made, obtained or given, including
without limitation, those of Buyer’s existing lenders, and such Consents shall
be in full force and effect;

(l) Buyer shall not have made any discovery during its due diligence
investigation of the Business which would (in the reasonable judgment of a third
party) have a Material Adverse Effect on the value of the Business to be
purchased hereunder;

(m) Buyer shall have received the Seller Schedules and such Seller Schedules
shall not be different from the information that was contained on the Bowne Data
Room(s) containing information regarding the Business and accessible to Buyer,
as that information existed on March 28, 2007, to such an extent that the
difference would (in the reasonable judgment of a third party) have a Material
Adverse Effect on the value of the Business to be purchased hereunder; and

(n) The waiting period under the HSR Act shall have expired or terminated.

 

Page 53 of 96



--------------------------------------------------------------------------------

(o) Buyer shall have received the Audit Report and reasonable assurance from its
auditors that the Audit Report is sufficient, in the opinion of Deloitte &
Touche, to permit SPLP to satisfy its disclosure obligations under Items 2.01
and 9.01 of Form 8-K adopted by the SEC, including all requirements for pro
forma financial information.

(p) The parties shall have agreed on: (i) the steps to be taken post-closing to
resolve the status of SVMP and its relationship to StoneMor; (ii) the desired
result to be achieved and (iii) the post-closing adjustment, if any, to Closing
Purchase Price in the event the desired result is not achieved.

(q) The parties shall have completed Exhibit E to their mutual satisfaction.

ARTICLE VII

Closing Deliveries

Section 7.1 Seller’s and the NFPs’ Closing Deliveries. At the Closing, Seller
will deliver to Buyer the following documents, duly executed as required, and
each in form and substance reasonably acceptable to Buyer and its counsel:

(a) motor vehicle transfer/tax forms transferring the automobiles comprised in
the Acquired Assets to Buyer, free and clear of all Liens (one for each
automobile) and duly endorsed certificates of title for the automobiles
evidencing that title to such vehicles are held in Buyer and are free and clear
of all Liens (one for each automobile); provided, however, that as to all such
vehicles which are covered by leases from Wheels, Inc., as referenced above,
Buyer recognizes that Wheels, Inc. will cause new certificates of title to be
issued and delivered to Buyer after Closing according to the standard procedures
of the applicable states regarding such matters;

(b) a bill of sale conveying the applicable Acquired Assets to Buyer, in form
and substance reasonably acceptable to Buyer;

 

Page 54 of 96



--------------------------------------------------------------------------------

(c) an assignment and assumption agreement assigning to Buyer all of the Assumed
Contracts;

(d) an assignment agreement assigning to Buyer (and/or to Buyer’s Trustee, as
appropriate), all Trust Funds, insurance policies and Receivables related to the
Pre-/At-Need Contracts of the Owned Location (other than those specified in
Section 5.5);

(e) a certificate of Seller, to the effect that the conditions set forth in
Sections 6.2(a), (b) and (f) hereof have been satisfied;

(f) a certificate of each of Seller to the effect that the Seller is not a
foreign person within the meaning of Section 1445 of the Code (or any comparable
law);

(g) Special Warranty Deeds conveying to Buyer title in fee simple to the Owned
Real Property;

(h) fully executed counterparts of any and all required transfer tax forms;

(i) such title affidavits, opinions and indemnities as may be requested by the
Title Company to issue the policy to Buyer;

(j) all other bills of sale, deeds, leases, transfers, assignments, acts, things
and assurances as may be required in the reasonable opinion of Buyer for more
perfectly and absolutely assigning, transferring, conveying, assuring to and
vesting in Buyer title to the Acquired Assets free and clear of all Liens and
Seller’s rights in and under the Management Agreements;

(k) copies of all Required Consents, duly executed by the Person from whom
consent is required to be obtained;

(l) a mutual release by and among SCI Ohio, Alderwoods Ohio and the Ohio NFPs
and a mutual release and termination of management arrangement between SCI
California and SVMP, all in form and substance reasonably satisfactory to the
Buyer;

 

Page 55 of 96



--------------------------------------------------------------------------------

(m) a Secretary’s Certificate from each of the NFPs certifying that the
governing documents appended thereto including without limitation the articles
of incorporation, bylaws, management agreements and resolutions are current,
correct and complete and with regard to SVMP setting forth the names of the
individuals who comprise the current Board and their respective terms of office;

(n) a lease of the premises from which the Donelson, Sewell and Mathews Mortuary
currently operates (the “Donelson Lease”); and

(o) such other documents as may be reasonably required to consummate the
transaction contemplated hereunder.

Section 7.2 Buyer’s Closing Deliveries. At the Closing, Buyer will deliver to
Seller the following:

(a) in the form and manner specified in Section 1.3 hereof, the Closing Purchase
Price, as adjusted pursuant to this Agreement;

(b) the Donelson Lease duly executed on behalf of the Buyer accompanied by the
rents specified therein;

(c) a certificate of Buyer, signed by an executive officer thereof, to the
effect that the conditions set forth in Sections 6.1(a) and (b) hereof have been
satisfied; and

(d) such other documents as may be reasonably required to consummate the
transaction contemplated hereunder.

ARTICLE VIII

Survival of Representations, Warranties and Covenants;

Indemnification; Enforcement of Agreement

Section 8.1 Nature of Representations. For purposes of this Agreement, the
contents of all Exhibits, certificates, Schedules, and other items incorporated
herein by reference shall, in addition to the representations, warranties and
covenants made in this Agreement, constitute representations, warranties and
covenants made in this Agreement by Seller or Buyer, as the case may be.

 

Page 56 of 96



--------------------------------------------------------------------------------

Section 8.2 Survival of Representations, Warranties and Covenants. The
representations, warranties and covenants of the parties made in this Agreement
shall survive the Closing, without regard to any investigation by the parties
with respect thereto, as follows:

(a) The representations and warranties set out in Sections 3.1 (Organization,
Standing; Authorization; Capacity), 3.3 (Tax Matters), 3.5(a) (Title to Acquired
Assets), 3.10 (Real Estate Taxes), 3.16(b) (Pre-need and Trust Accounts and
Contracts), 3.24 (No Brokers), 3.27 (Corporate Status of SVMP) and 4.1
(Authority) (claims with respect to any of the foregoing representations and
warranties referred to herein as “Special Claims”), and the indemnification
obligations of the parties with respect to breaches of such representations and
warranties, shall survive for a period equal to the statute of limitations
pertaining thereto;

(b) All other representations and warranties made in this Agreement, and the
indemnification obligations of the parties with respect to breaches of such
representations and warranties, shall survive for a period of two (2) years
after the Closing;

(c) Any claims, actions or suits that the Seller, on the one hand, or the Buyer,
on the other hand, may have against the other that arise from any actual fraud
on the part of such other party in connection with this Agreement or the
transactions contemplated hereunder, shall continue in full force and effect
without limitation;

(d) All covenants and agreements made in this Agreement, and the indemnification
obligations of the parties with respect to breaches of such covenants and
agreements, shall survive for a period equal to the statute of limitations or
the period of time specified herein for a particular covenant or agreement;
provided, however that the covenants contained in Section 5.18 (Further
Assurances) and the indemnification obligations of the parties with respect to
breaches thereof, shall survive the Closing indefinitely; and

 

Page 57 of 96



--------------------------------------------------------------------------------

(e) Notwithstanding the foregoing or anything else to the contrary, if any claim
or proceeding is to be made or brought by an Indemnitee (as defined in
Section 8.8) within the applicable time period set forth above in this
Section 8.2, such claim, and the representation, warranty and/or covenant
alleged to have been breached in such claim or proceeding, and all
indemnification obligations of the parties with respect thereto, shall survive
until the final resolution of such claim by settlement, arbitration, litigation
or otherwise.

Section 8.3 Indemnification by Seller.

(a) Seller (being for this purpose, as to any particular Owned Location, Parent
and that Location’s particular Subsidiary Owner, jointly and severally, and as
to any particular Managed Location, Parent and either SCI Ohio or Alderwoods
Ohio, as applicable, jointly and severally) agrees to indemnify and hold each
Indemnitee (as defined in Section 8.8), harmless from all Losses incurred,
suffered or paid, directly or indirectly, as a result of or arising out of:

(i) any breach or default in the performance by Seller of any covenant or
agreement of Seller contained in this Agreement or any related document executed
pursuant hereto;

(ii) any breach of warranty or inaccurate or erroneous representation made by
Seller (except to the extent that a Buyer Representative had actual knowledge
thereof in breach of Section 4.4);

(iii) any Retained Liabilities;

(iv) any Taxes of Seller or the NFPs (for all periods through the Effective
Time), including, without limitation, (A) Transfer Taxes; (B) the portion of
real and personal property Taxes for which Seller or the NFPs are liable for
pursuant to Section 1.7.; (C) Taxes on income earned (and

 

Page 58 of 96



--------------------------------------------------------------------------------

recognized) by the Pre-Need Trust Funds and the Endowment Care Funds prior to
the Effective Time with regard to SVMP and the Managed Businesses and prior to
delivery thereof to Buyer’s Trustee with regard to the Owned Business; and
(D) Taxes payable by any trust (as an independent taxpayer entity) of or
relating to any Seller or any of the NFPs, and to any or all of the Business,
including, without limitation, Taxes relating to or arising from income earned
(and recognized) by the Pre-Need Trust Funds and the Endowment Care Funds prior
to the Effective Time with regard to SVMP and the Managed Businesses and prior
to the delivery thereof to Buyer’s Trustee with regard to the Owned Business;
and

(v) any (A) Taxes of the NFPs for any Pre-Closing Tax Periods and the portion of
the Straddle Tax Period that ends on the Effective Time, and (B) unpaid Taxes of
any Person including under United States Treasury Regulation Section 1.1502-6
(or any similar provision of state, local or foreign law) as a transferee or
successor, by Contract or otherwise.

(b) Notwithstanding anything herein to the contrary, Buyer shall have no claim
for indemnification hereunder until the total amount of all Losses incurred
which would otherwise be subject to indemnification hereunder exceeds
$1,000,000, and then only to the extent of such excess, but in no event shall
the aggregate amount of all Losses subject to indemnification under this
Section 8.3 exceed the Closing Purchase Price; provided, however, that the
amounts set forth in this Section 8.3(b) shall not apply to any Losses resulting
from or arising out of, directly or indirectly, (i) any Special Claims,
(ii) claims under Sections 8.3(a)(i), 8.3(a)(iii) (other than the Retained
Liabilities identified in Section 1.4(b)(vii)), 8.3(a)(iv) or 8.3(a)(v) or
(iii) claims arising from any actual fraud on the part of Seller, as to which
Seller shall have liability for the entire amount of such Loss without any
limitation; and

(c) Except as provided in Section 8.7, the indemnification obligations of Seller
shall be the exclusive remedy of Buyer with respect to any matter subject to
indemnification hereunder.

 

Page 59 of 96



--------------------------------------------------------------------------------

(d) Seller will be entitled to receive as a credit against any indemnification
amount owing to Buyer hereunder an amount equal to the net proceeds of any
insurance policy actually received by Buyer for any Loss for which Seller agreed
to indemnify Buyer under this Section 8.3.

Section 8.4 Indemnification by Buyer.

(a) Buyer agrees to indemnify and hold each Indemnitee (as defined in
Section 8.8) harmless from all Losses incurred, suffered or paid, directly or
indirectly, as a result of or arising out of:

(i) any breach or default in the performance by Buyer of any covenant or
agreement of Buyer contained in this Agreement or any related document executed
pursuant hereto;

(ii) any breach of warranty or inaccurate or erroneous representation made by
Buyer herein (except to the extent that Seller had actual knowledge thereof
prior to the Closing); and

(iii) the failure of Buyer to fully pay and discharge as and when same are due
the Assumed Liabilities or any of the obligations, liabilities and/or duties
relating to or arising from the Business from and after the Effective Time.

(b) Except as provided in Section 8.7, the indemnification obligations of Buyer
hereunder shall be exclusive remedy of Seller with respect to any matter subject
to indemnification hereunder.

(c) Buyer will be entitled to receive as a credit against any indemnification
amount owed to Seller hereunder an amount equal to the net proceeds of any
insurance policy actually received by Seller for a Loss for which the Buyer
agreed to indemnify Seller under this Section 8.4.

Section 8.5 Defense of Claims; Payment.

(a) Any Indemnitee seeking indemnification with respect to any actual or alleged
Loss shall give notice to the applicable Indemnitor within the applicable
survival period set forth in Section 8.2. If any claim, suit, demand or action
is asserted or threatened by a third party (“Claim”) after the

 

Page 60 of 96



--------------------------------------------------------------------------------

Closing Date for which an Indemnitor may be liable under the terms of Article
VIII, then the Indemnitee shall notify the Indemnitor within thirty (30) days
after such Claim is known to the Indemnitee (provided, however, that failure to
provide such notice will not affect the Indemnitee’s rights to indemnity
hereunder from Indemnitor, unless the Indemnitee can show actual material
prejudice resulting from such failure and then only to the extent of such actual
material prejudice) and shall give the Indemnitor a reasonable opportunity:
(i) to take part in any examination of any books and records; (ii) to conduct
any proceedings or negotiations in connection therewith and necessary or
appropriate to defend the Indemnitee; (iii) to take all other required steps or
proceedings to settle or defend any such Claim; and (iv) to employ counsel to
contest any such Claim in the name of the Indemnitee or otherwise (except as set
forth below in Section 8.5(b)).

(b) If the Indemnitor intends to assume the defense of such Claim, it shall give
written notice of such intention to the Indemnitee within 15 days after
Indemnitor first receives written notice of such Claim, whereupon Indemnitee
shall permit, and Indemnitor shall assume, the defense of any such Claim,
through counsel reasonably satisfactory to the Indemnitee. Notwithstanding the
foregoing, the Indemnitee may participate in such defense of such Claim (with
one or more counsel of its own choice) at its own expense, provided, however,
that if the parties to any such Claim (including any impleaded parties) include
both the Indemnitor and the Indemnitee, and the Indemnitor shall have been
advised in writing by counsel for the Indemnitee that there may be one or more
defenses available to the Indemnitee that are not available to the Indemnitor or
legal conflicts of interest pursuant to applicable rules of professional conduct
between the Indemnitor and the Indemnitee, the Indemnitor shall not have the
right to assume the defense of such Claim on behalf of the Indemnitee and the
fees and expenses of one such separate counsel employed by the Indemnitee shall
be at the expense of the Indemnitor.

 

Page 61 of 96



--------------------------------------------------------------------------------

(c) If the Indemnitor fails to assume the defense of any Claim within 15 days
after Indemnitor first receives written notice of such Claim, the Indemnitee may
defend against such Claim in such manner as it may deem appropriate (provided
that the Indemnitor may participate in such defense at its own expense) and a
recovery against the Indemnitee in such Claim for damages suffered by it in good
faith, shall be conclusive in its favor against the Indemnitor.

(d) The Indemnitor shall not, without the written consent of the Indemnitee,
settle or compromise any Claim or consent to the entry of any judgment with
respect thereto which does not include, as an unconditional term thereof, the
giving to the Indemnitee a release by all other participants from all liability
in respect of such Claim. Unless the Indemnitor shall have elected not to assume
the defense of any claim subject to Article VIII or, after reasonable written
notice of any Claim that is subject to the indemnification provisions of this
Article VIII shall have failed to assume or participate in the defense thereof,
the Indemnitee may not settle or compromise such Claim without the written
consent of the Indemnitor, such consent not to be unreasonably withheld.

(e) Upon determination of the amount due to an Indemnitee (“Indemnification
Amount”) in connection with any matter for which indemnification is sought under
this Article VIII (“Indemnification Matter”) (whether by agreement between the
Indemnitor and the Indemnitee or after a settlement agreement is executed or a
final judgment or order is rendered by an arbitrator or court of competent
jurisdiction with respect to the Indemnification Matter), the Indemnitor shall
promptly (and in any event, not later than 10 days after such determination) pay
the Indemnification Amount, in cash, to the Indemnitee. Any Indemnification
Amount that is not paid in full within 10 days after final determination of the
Indemnification Amount as set forth above, such unpaid amount shall thereafter
accrue interest through the date of payment at the prime rate as reported in The
Wall Street Journal, Eastern Edition for the date of such final determination.

 

Page 62 of 96



--------------------------------------------------------------------------------

Section 8.6 Dispute Resolution.

(a) Except as provided in Section 8.6(g), any and all disputes among the parties
to this Agreement (defined for the purpose of this provision to include their
respective officers, directors, managers, members, partners, shareholders,
agents and/or other Affiliates) arising out of or in connection with the
negotiation, execution, interpretation, performance or nonperformance of this
Agreement and the transactions contemplated herein shall be solely and finally
settled by arbitration, which shall be conducted in such city as the parties
shall mutually agree, or if they are unable to agree, in Wilmington, Delaware,
by a single arbitrator selected by the parties. The arbitrator shall be a lawyer
familiar with business transactions of the type contemplated in this Agreement
who shall not have been previously employed by or affiliated with any of the
parties hereto. If the parties fail to agree on the arbitrator within thirty
(30) days of the date one of them invokes this arbitration provision, either
party may apply to the American Arbitration Association to make the appointment.

(b) The parties hereby renounce all recourse to litigation and agree that the
award of the arbitrator shall be final and subject to no judicial review. The
arbitrator shall conduct the proceedings pursuant to the Commercial Arbitration
Rules of the American Arbitration Association, as now or hereafter amended (the
“Rules”).

(c) The arbitrator shall decide the issues submitted (i) in accordance with the
provisions and commercial purposes of this Agreement, and (ii) with all
substantive questions of Law determined under the Laws of the State of Delaware
(without regard to its principles of conflicts of laws). The arbitrator shall
promptly hear and determine (after giving the parties due notice and a
reasonable opportunity to be heard) the issues submitted and shall render a
decision in writing within six (6) months after the appointment of the
arbitrator. No fees shall be paid to the arbitrator with respect to services
rendered by the arbitrator after the elapse of six (6) months following the
appointment of the arbitrator.

 

Page 63 of 96



--------------------------------------------------------------------------------

(d) The parties agree to facilitate the arbitration by (i) conducting
arbitration hearings to the greatest extent possible on successive days, and
(ii) observing strictly the time periods established by the Rules or by the
arbitrator for submission of evidence or briefs.

(e) The parties shall share equally the fees and expenses of the arbitrator.

(f) Judgment on the award of the arbitrator may be entered in any court having
jurisdiction over the party against which enforcement of the award is being
sought and the parties hereby irrevocably consent to the jurisdiction of any
such court for the purpose of enforcing any such award.

(g) The parties hereto agree that the provisions of this Section 8.6 shall not
be construed to prohibit any party from obtaining, in the proper case, specific
performance or injunctive relief in any court of competent jurisdiction with
respect to the enforcement of any covenant or agreement of another party to this
Agreement as provided herein.

Section 8.7 Enforcement of Agreement. Each party hereto acknowledges that
irreparable damage would result if this Agreement is not specifically enforced.
Therefore, the covenants, agreements, rights and obligations of the parties
under the Agreement, including, without limitation, their respective rights and
obligations to sell and purchase the Acquired Assets, and to assign the
Management Agreements, as well as the rights and obligations of the parties
under Articles V, VIII and X, shall be enforceable by a decree of specific
performance issued by any court of competent jurisdiction, and appropriate
injunctive relief may be applied for and granted in connection therewith. Each
party hereto agrees that monetary damages would not be adequate compensation for
any loss incurred by reason of a breach by it of the provisions of this
Agreement and hereby agrees to waive the defense that a remedy at law may be
adequate in any action for specific performance hereunder.

 

Page 64 of 96



--------------------------------------------------------------------------------

Section 8.8 Definitions.

(a) In the case of a claim of indemnification brought pursuant to Section 8.3,
“Indemnitee” shall mean Buyer and Buyer’s Affiliates and the directors,
officers, partners, members, managers, employees, successors and assigns of
Buyer or any of its Affiliates, and in the case of a claim of indemnification
brought pursuant to 8.4, it shall mean Seller, its Affiliates and the directors,
officers, partners, members, managers, employees, successors and assigns of
Seller or its Affiliates.

(b) In the case of a claim of indemnification brought pursuant to Section 8.3,
“Indemnitor” shall mean Seller, and in the case of a claim of indemnification
brought pursuant to Section 8.4, it shall mean Buyer.

Section 8.9 Cooperation.

(a) If Buyer or Seller submits to an insurance carrier for any of their
respective insurance policies, a claim arising from or relating to a Claim or
action by a third party which may otherwise be subject to indemnification
pursuant to Section 8.3 or Section 8.4, as the case may be, and if such
insurance carrier agrees to defend such claim, then the defense of such claim
shall be tendered to such insurance carrier and the rights of the parties
between themselves regarding the assumption and control of such defense shall be
subject to the reasonable requirements of such insurance carrier.

(b) After the Closing Date, the parties agree to cooperate with each other in
connection with the resolution of any on-going or future litigation, regulatory
matter, consumer complaint or any other Claim or matter related to the operation
of the Business prior to the Closing Date, or for any matter arising after the
Closing Date, for which either party may be obligated to indemnify the other
(“Litigation Matters”). Cooperation may include, but is not limited to,
providing access to books and records related to a Litigation Matter, access to
employees who have or may have information related to a Litigation Matter for
interview, deposition or trial, or any other reasonable cooperation requested by
one party of the other in connection with a Litigation Matter.

 

Page 65 of 96



--------------------------------------------------------------------------------

ARTICLE IX

Termination of Agreement

Section 9.1 Termination. Except where a right to terminate this Agreement is
otherwise specifically provided for herein, this Agreement may be terminated by
written notice of termination at any time before the Closing Date only as
follows:

(a) by mutual consent of Seller and Buyer;

(b) by Buyer, upon written notice to Seller given at any time after December 31,
2007, if any or all of the conditions precedent to Buyer’s obligations hereunder
set forth in Section 6.2 hereof have not been met, without fault of Buyer;

(c) by Seller, upon written notice to Buyer given at any time after December 31,
2007 if any or all of the conditions precedent to Seller’s obligations hereunder
set forth in Section 6.1 hereof have not been met, without fault of Seller.

Section 9.2 Effect of Termination. In the event of the termination of this
Agreement pursuant to the provisions of Section 9.1: (a) this Agreement shall
become void and have no effect, without any liability on the part of any of the
parties except for the provisions of Section 5.15 and except as provided below
in this Section 9.2; (b) each party shall return all documents, work papers and
other material of any other party relating to the transactions contemplated
hereby, whether obtained before or after the execution hereof, to the party
furnishing the same; and (c) no confidential information received by any party
with respect to the business of any other party or its Affiliates shall be
disclosed to any third party, unless required by Law. Notwithstanding the
foregoing or anything else to the contrary, neither Seller nor Buyer shall be
relieved of liability under, and as provided in, this Agreement for a breach of
this Agreement occurring prior to such termination, or for a breach of any
provision of this Agreement which specifically survives termination hereunder.

 

Page 66 of 96



--------------------------------------------------------------------------------

ARTICLE X

Miscellaneous

Section 10.1 Certain Defined Terms. The following terms shall have the following
meanings for purposes of this Agreement, which meanings shall be equally
applicable to both the singular and plural forms of such terms:

“Affiliate” means, with respect to any Person, one who at such time controls, is
controlled by, or is under common control with, such Person.

“Code” means the Internal Revenue Code of 1986, as amended, and all rules and
regulations promulgated thereunder.

“Consent” means any consent, waiver, approval, order or authorization of, or
registration, declaration or filing with or notice to, any Governmental
Authority or other Person.

“Contract” means and includes all contracts, agreements, indentures, leases,
franchises, licenses, commitments or legally binding arrangements, express or
implied, written or oral.

“Employee Plans” means all employee benefit plans as defined in Section 3(3) of
ERISA and all severance, bonus, retirement, pension, profit sharing and deferred
compensation plans and other similar material, fringe or employee benefit plans,
programs or arrangements, and all material employment or compensation
agreements, written or otherwise.

“Endowment Care Adjustment Amount” means the product of (i) the absolute value
of the difference between the Transferred Endowment Care Trust Amount and
$43,577,000, multiplied by (ii) .05.

 

Page 67 of 96



--------------------------------------------------------------------------------

“Environmental Reports” means the Phase I and/or Phase II Environmental
Assessment Reports specifically identified on Exhibit E.

“Environmental Requirements” means all applicable Laws, Permits and similar
items of any Governmental Authority relating to the protection of the
environment, including all requirements pertaining to reporting, licensing,
permitting, investigation, and remediation of emissions, discharges, releases,
or threatened releases of Hazardous Materials.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“Governmental Authority” means any federal, state, local or foreign government
or any subdivision, authority, department, commission, board, bureau, agency,
court or other instrumentality thereof.

“Hazardous Materials” means any substance: (A) the presence of which requires
investigation or remediation under any Law; (B) which is or has been identified
as a potential hazardous waste, hazardous substance, pollutant or contaminant
under any applicable Law, or (C) which is toxic, explosive, corrosive,
flammable, infectious, radioactive, carcinogenic, mutagenic, reactive, or
otherwise hazardous and has been identified as regulated by any Governmental
Authority.

“Intellectual Property” means all intellectual property and all intellectual
property and industrial property rights owned, held or used, including but not
limited to (i) inventions, designs, algorithms and discoveries, know-how,
methods, and processes, and all enhancements and improvements thereto, whether
patentable or unpatentable, and whether or not reduced to practice, and all
patents therefor or in connection therewith, whether U.S. or foreign, and all
patent applications, patent disclosures, and all divisions, continuations,
continuations-in-part, reissues, re-examinations and extensions thereof;
(ii) trademarks, trade names and service marks, trade dress, logos, fictitious
names, internet domain names, slogans, and symbols (collectively, “Trademarks”),
and all goodwill and similar value associated with

 

Page 68 of 96



--------------------------------------------------------------------------------

any of the foregoing, and all applications, registrations, and renewals therefor
or in connection therewith (collectively, “Trademark Applications”); (iii) mask
works, written works (excluding computer software programs and applications and
documentation of or for such software programs), audio works, multimedia works,
works of authorship, lists, databases and copyrights (whether or not registered)
and all registrations and applications for registration and renewals thereof, as
well as moral, paternity, and integrity rights; (iv) trade secrets (as such are
determined under applicable law), and other confidential business information,
including trade secret or confidential technical information, marketing plans,
research, designs, plans, methods, techniques, and processes, any and all
technology, supplier lists, statistical models, e-mail lists, inventions,
databases, and data, whether in tangible or intangible form and whether or not
stored, compiled or memorialized physically, electronically, graphically,
photographically or in writing; (v) any and all other rights to existing and
future registrations and applications for any of the foregoing and any and all
rights in or under, or relating to, any of the foregoing, including, without
limitation, remedies against and rights to sue for past infringements, and
rights to damages and profits due or accrued in or relating to any of the
foregoing; and (vi) any and all other intangible proprietary property,
information and materials and rights therein and thereto.

“IRS” means the United States Internal Revenue Service.

“Laws” means any laws, statutes, rules, regulations, ordinances, orders, codes,
common laws, arbitration awards, judgments, decrees, orders or other legal
requirements of any Governmental Authority.

“Liability” means any direct or indirect indebtedness, liability, assessment,
expense, obligation or responsibility (whether known or unknown, whether
asserted or unasserted, whether absolute or contingent, whether disputed or
undisputed, whether choate or inchoate, whether accrued or unaccrued, whether
liquidated or unliquidated, and whether due or to become due), including any
liability for Taxes.

 

Page 69 of 96



--------------------------------------------------------------------------------

“Liens” means any and all liens, mortgages, security interests or other
encumbrances.

“Losses” means any and all demands, claims, assessments, judgments, losses,
liabilities, damages, costs and expenses (including interest, penalties,
reasonable attorney’s fees and expenses, reasonable accounting fees and
investigation costs).

“Material Adverse Effect” means any effect, change or circumstance that,
individually or in the aggregate with any other like effect, change or
circumstance, is materially adverse to the Business (including with respect to
any one particular Location), including, without limitation, the financial
condition and the results of operations of the Business.

“Merchandise Liabilities” means the current cost of products and services that
have been sold by the cemeteries included in the Business, but have not yet been
delivered to the customer.

“Net Endowment Care Adjustment Amount” means the amount equal to the present
value of the future stream of ten annual payments (as though payable on the
Closing Date and each of the first nine anniversaries of the Closing Date), each
equal to the Endowment Care Adjustment Amount, calculated using a discount rate
of .065.

“Net Transferred Merchandise Trust Amount” means the amount equal to (i) the
aggregate amount transferred to Buyer’s Trustee at the Closing as part of the
Initial Trust Delivery in respect of the Owned Pre-Need Trust Funds of the
cemeteries included in the Owned Location in accordance with Section 5.5(a),
plus (ii) the aggregate amount transferred to Buyer’s Trustee as part of the
Final Trust Delivery in respect of pre-need merchandise and/or services relating
to the Pre-/At-Need Contracts of the cemeteries included in the Owned Location,
plus, (iii) the aggregate amount within the NFP Pre-Need Trust Funds as of the
time they are made accessible to Buyer.

“NFPs” means the Ohio NFPs and SVMP.

 

Page 70 of 96



--------------------------------------------------------------------------------

“Ohio NFPs” means Alderwoods (Ohio) Cemetery Holdings, Inc., Highland Memorial
Park, Inc., Hillside Memorial Park Association, Inc. and Northlawn Memorial
Gardens.

“Permits” means any licenses, permits, approvals, registrations, certificates
(including, but not limited to, certificates of occupancy and any licensure
required for the operation of cemeteries, crematoria and funeral homes including
authority to sell goods and services on a Pre-need basis and burial spaces) and
other evidence of authority required to operate the Business.

“Permitted Encumbrances” means (i) liens, encumbrances or restrictions related
to taxes not yet due or payable or which are being contested in good faith and
for which appropriate reserves have been taken, (ii) any matters shown on the
title commitment(s) not objected to by Buyer as provided for in this Agreement
or, if objected to by Buyer, later waived by Buyer as provided for in this
Agreement and (iii) liens, encumbrances or restrictions that are created by
Buyer.

“Person” means any individual, firm, corporation, partnership, trust, estate,
association or other entity.

“Proceeding” means any suit, action, litigation, investigation, notice of
violation, audit, arbitration, administrative hearing or any other similar
proceeding.

“Purchase Price” means the Closing Purchase Price plus any contingent
consideration payable pursuant to Section 1.3 plus the assumption of the Assumed
Liabilities by Buyer exclusive of Merchandise Liabilities for which Seller has
posted a Performance Bond, as adjusted pursuant to and in accordance with the
terms and conditions of this Agreement.

“Seller’s Knowledge,” “Knowledge of the Seller” or any other reference to the
“Knowledge” of the Seller means the knowledge of (i) Michael Lehmann, Margie
Stewart-Runnels, Eileen Farrell, Carla Patrick and Michael Smith, (ii) any other
individual who is serving as a director, officer, manager or member of Seller or
the NFPs, and (iii) any manager of the Location, after reasonable inquiry. For

 

Page 71 of 96



--------------------------------------------------------------------------------

purposes of this definition, the persons referenced in the immediately preceding
sentence shall be deemed to have knowledge of matters of which any individual
assigned by a third-party representative or advisor of Seller to provide
substantial services in connection with the transaction contemplated hereby has
actual knowledge.

“Tax” means any income, gross receipts, license, payroll, employment, excise,
severance, stamp, occupation, premium, property, environmental, windfall profit,
customs, vehicle, airplane, boat, vessel or other title or registration, capital
stock, franchise, employees’ income withholding, foreign or domestic
withholding, social security, unemployment, disability, real property, personal
property, sales, use, transfer (including, without limitation, realty transfer
and burial lot transfer), value added, alternative, add-on minimum and other
tax, fee, assessment, levy, tariff, charge or duty of any kind whatsoever and
any interest, penalty, addition or additional amount thereon imposed, assessed
or collected by or under the authority of any governmental body or payable under
any tax-sharing agreement or any other Contract.

“Taxing Authority” shall mean any domestic, foreign, federal, national, state,
county or municipal or other local government, any subdivision, agency,
commission or authority thereof, or any quasi-governmental body exercising tax
regulatory authority.

“Tax Return” means any return (including any information return), report,
statement, schedule, notice, form, declaration, claim for refund or other
document or information filed with or submitted to, or required to be filed with
or submitted to, any governmental body in connection with the determination,
assessment, collection or payment of any Tax or in connection with the
administration, implementation or enforcement of or compliance with any law
relating to any Tax, including any amendment thereto.

“Transferred Endowment Care Trust Amount” means the amount equal to the
aggregate amount transferred to Buyer’s Trustee at the Closing as part of the
Initial Trust Delivery in respect of the Owned

 

Page 72 of 96



--------------------------------------------------------------------------------

Endowment Care Funds of the cemeteries included in the Owned Location in
accordance with Section 5.5(a), plus (ii) the aggregate amount included in the
Final Trust Delivery in respect of the Owned Endowment Care Funds of the
cemeteries included in the Owned Location plus (iii) the aggregate amount held
within the NFP Endowment Care Funds as of the time they are made accessible to
Buyer.

“WARN Act” means the Worker Adjustment and Retraining Notification Act, as the
same may be amended from time to time.

Section 10.2 Notices. All notices and other communications required or provided
for hereunder shall be in writing and shall be deemed to be given:

(a) When delivered personally to the individual, or to an officer of the
company, to which the notice is directed;

(b) Three (3) business days after the same has been deposited in the United
States mail, sent Certified or Registered mail with Return Receipt Requested,
postage prepaid and addressed as provided in this Section; or

(c) One (1) business day after the same has been deposited with a generally
recognized overnight delivery service, with receipt acknowledged and with all
charges prepaid by the sender addressed as provided in this Section. Except as
specifically provided otherwise herein, notices and other communications
relating to this Agreement or the transactions contemplated hereby shall be
directed as follows:

 

  (1) if to Seller, to:

President

SCI FUNERAL SERVICES, INC.

1929 Allen Parkway

Houston, Texas 77019

 

Page 73 of 96



--------------------------------------------------------------------------------

with a copy to:

General Counsel

SERVICE CORPORATION INTERNATIONAL

1929 Allen Parkway

Houston, Texas 77019

and if before Closing, also with a copy to:

John Burleson

PAKIS, GIOTES, PAGE & BURLESON, P.C.

Post Office Box 58

Waco, Texas 76703-0058

 

  (2) if to Buyer, to:

STONEMOR OPERATING LLC

Attention: Lawrence Miller, President and Chief Executive Officer

155 Rittenhouse Circle

Bristol, Pennsylvania 19007

with a copy to:

BLANK ROME LLP

Attention: Lewis J. Hoch

One Logan Square

18th and Cherry Streets

Philadelphia, Pennsylvania 19103-6998

or at such other place or places or to such other person or persons as shall be
designated by like notice by any party hereto.

Section 10.3 Expenses. Subject to the terms of Section 1.3 above, and except as
otherwise specifically provided in Sections 1.6, 5.7 and 5.8 and any other
provision of this Agreement, each party hereto shall pay its own expenses,
including without limitation, fees and expenses of its agents, representatives,
counsel, auditors, and accountants, incidental to the consideration,
negotiation, preparation and carrying out of this Agreement and the transactions
contemplated hereby.

Section 10.4 Attorney’s Fees. In the event of any controversy, claim or dispute
between or among any of the parties hereto arising out of or relating to this
Agreement, or any default or breach or alleged default or breach hereof, each
party shall pay its own attorney’s fees, costs and expenses

 

Page 74 of 96



--------------------------------------------------------------------------------

associated with any such action except as provided in Article VIII. If any party
hereto shall be joined as a party in any judicial, administrative, or other
legal proceeding arising from or incidental to any obligation, conduct or action
of another party hereto, the party so joined shall be entitled to be reimbursed
by the other party for its reasonable attorney’s fees and costs associated
therewith.

Section 10.5 Assignment; Parties in Interest. This Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective
successors and permitted assigns. This Agreement shall not be assigned by any
party hereto without the prior written consent of the other parties, except that
prior to Closing, Buyer may assign its rights and obligations hereunder to any
one or more of its direct or indirect subsidiaries, provided that any such
assignment shall not relieve Buyer from its obligations and liabilities
hereunder. Except as provided in Article VIII, nothing in this Agreement,
expressed or implied, is intended to confer upon any third person any rights or
remedies under or by reason of this Agreement.

Section 10.6 Entire Agreement; Amendment; Waiver.

(a) This Agreement together with the Schedules and Exhibits hereto and the other
agreements and documents delivered, or to be delivered, pursuant to Section 7.1
and Section 7.2 (all of which are hereby incorporated herein by reference)
embody the whole agreement of the parties with respect to the subject matter
hereof and thereof, and there are no promises, terms, conditions, or obligations
other than those contained herein and therein. All previous negotiations between
the parties, either verbal or written, not herein contained are hereby withdrawn
and annulled. This Agreement, together with the Schedules and Exhibits hereto,
supersedes all previous communications, representations, or agreements, either
verbal or written, between the parties hereto with respect to the subject matter
hereof.

 

Page 75 of 96



--------------------------------------------------------------------------------

(b) This Agreement may not be amended or modified except by an instrument in
writing signed on behalf of each party hereto.

(c) No provision of this Agreement may be waived unless such waiver is in
writing and signed by the party against whom the waiver is to be effective. No
waiver by any party of any provision of this Agreement in a particular instance
shall be deemed to constitute a waiver of such provision thereafter unless
otherwise agreed in writing and signed by the party against whom the waiver is
to be effective.

(d) No failure or delay by any party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.

Section 10.7 Severability. If one or more provisions of this Agreement shall be
held invalid, illegal or unenforceable, such provision shall, to the extent
possible, be modified in such manner as to be valid, legal and enforceable but
so as to most nearly retain the intent of the parties, and if such modification
is not possible, such provision shall be severed from this Agreement. In either
case, the balance of this Agreement shall be interpreted as if such provision
were so modified or excluded, as the case may be, and shall be enforceable in
accordance with its terms.

Section 10.8 Certain Interpretive Matters. The section and subsection headings
contained in this Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement. Unless the context
otherwise requires, all references in this Agreement to Sections, Articles,
Exhibits or Schedules are to Sections, Articles, Exhibits or Schedules of or to
this Agreement. No provision of this Agreement will be interpreted in favor of,
or against, any of the parties to this Agreement by reason of the extent to
which any such party or its counsel participated in the drafting thereof or by
reason of the extent to which any such provision is inconsistent with any prior
draft hereof

 

Page 76 of 96



--------------------------------------------------------------------------------

or thereof. The singular form of any word used herein shall be deemed to include
the plural form of such word and vice versa. References herein to feminine,
masculine or neuter gender shall be deemed to include all genders. As used
herein, the words “and” and “or” shall be deemed to mean “and/or” as the context
requires. The word “including” (and with correlative meaning, the word
“include”) means including without limiting the generality of any description
preceding such word.

Section 10.9 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

Section 10.10 Governing Law. This Agreement shall be construed and enforced in
accordance with the laws of the State of Delaware, without regard to principles
of conflicts of laws.

SIGNATURE PAGES FOLLOW

 

Page 77 of 96



--------------------------------------------------------------------------------

In Witness Whereof, the undersigned parties hereto have duly executed this
Agreement on the date first above written.

 

BUYER: STONEMOR OPERATING LLC, a Delaware limited liability company STONEMOR
ALABAMA LLC, an Alabama limited liability company STONEMOR ALABAMA SUBSIDIARY,
INC., an Alabama corporation STONEMOR ARKANSAS SUBSIDIARY LLC, an Arkansas
limited liability company STONEMOR CALIFORNIA, INC., a California corporation
STONEMOR CALIFORNIA SUBSIDIARY, INC., a California corporation STONEMOR FLORIDA
SUBSIDIARY LLC, a Florida limited liability company STONEMOR HAWAII LLC, a
Hawaii limited liability company STONEMOR HAWAII SUBSIDIARY LLC, a Hawaii
limited liability company STONEMOR IOWA LLC, an Iowa limited liability company
STONEMOR IOWA SUBSIDIARY LLC, an Iowa limited liability company STONEMOR
ILLINOIS LLC, an Illinois limited liability company STONEMOR ILLINOIS SUBSIDIARY
LLC, an Illinois limited liability company

 

Page 78 of 96



--------------------------------------------------------------------------------

STONEMOR INDIANA LLC, an Indiana limited liability company STONEMOR INDIANA
SUBSIDIARY LLC, an Indiana limited liability company STONEMOR KENTUCKY LLC, a
Kentucky limited liability company STONEMOR KENTUCKY SUBSIDIARY LLC, a Kentucky
limited liability company STONEMOR MISSOURI LLC, a Missouri limited liability
company STONEMOR MISSOURI SUBSIDIARY LLC, a Missouri limited liability company
STONEMOR NORTH CAROLINA LLC, a North Carolina limited liability company STONEMOR
NORTH CAROLINA SUBSIDIARY LLC, a North Carolina limited liability company
CEMETERY MANAGEMENT SERVICES OF OHIO, an Ohio limited liability company
CORNERSTONE FUNERAL AND CREMATION SERVICES LLC, a Delaware limited liability
company STONEMOR OREGON LLC, an Oregon limited liability company STONEMOR OREGON
SUBSIDIARY LLC, an Oregon limited liability company STONEMOR SOUTH CAROLINA LLC,
a South Carolina limited liability company STONEMOR SOUTH CAROLINA SUBSIDIARY
LLC, a South Carolina limited liability company LAKEWOOD HAMILTON CEMETERY LLC,
a Tennessee limited liability company

 

Page 79 of 96



--------------------------------------------------------------------------------

LAKEWOOD HAMILTON CEMETERY SUBSIDIARY, INC., a Tennessee corporation STONEMOR
TENNESSEE SUBSIDIARY, INC., a Tennessee corporation STONEMOR WASHINGTON, INC., a
Washington corporation STONEMOR WASHINGTON SUBSIDIARY, INC., a Washington
corporation CORNERSTONE FAMILY SERVICES OF WEST VIRGINIA SUBSIDIARY, INC., a
West Virginia corporation STONEMOR PUERTO RICO LLC, a Puerto Rico limited
liability company STONEMOR PUERTO RICO SUBSIDIARY LLC, a Puerto Rico limited
liability company In each case, By:  

/s/ Paul Waimberg

  PAUL WAIMBERG, Vice President of Finance

{Signatures continued on the following page}

 

Page 80 of 96



--------------------------------------------------------------------------------

SELLER: SCI FUNERAL SERVICES, INC., an Iowa corporation ECI ALABAMA SERVICES,
LLC, an Alabama limited liability company JPH PROPERTIES, INC., a Texas
corporation, SCI ALABAMA FUNERAL SERVICES, INC., an Alabama corporation SCI
ARKANSAS FUNERAL SERVICES, INC., an Arkansas corporation ALDERWOODS GROUP
(CALIFORNIA), INC., a California corporation SCI CALIFORNIA FUNERAL SERVICES,
INC., a California corporation UNIVERSAL MEMORIAL CENTERS VI, INC., a California
corporation SECURITY TRUST PLANS, INC., a Florida corporation HAWAIIAN MEMORIAL
LIFE PLAN, LTD., a Hawaii corporation SCI IOWA FUNERAL SERVICES, INC., an Iowa
corporation ALDERWOODS (CHICAGO NORTH), INC., an Illinois corporation PINEVIEW
MEMORIAL PARK, INC., an Illinois corporation ALDERWOODS (ILLINOIS), INC., an
Illinois corporation WOODLAWN MEMORIAL PARK, INC., an Illinois corporation

 

Page 81 of 96



--------------------------------------------------------------------------------

ELMWOOD ACQUISITION CORPORATION, an Illinois corporation ALDERWOODS (INDIANA),
INC., an Indiana corporation SCI INDIANA FUNERAL SERVICES, INC., a Delaware
corporation SCI KENTUCKY FUNERAL SERVICES, INC., a Kentucky corporation SCI
MISSOURI FUNERAL SERVICES, INC., a Missouri corporation LINEBERRY GROUP, INC., a
North Carolina corporation CAROTHERS HOLDING COMPANY, INC., a North Carolina
corporation CINCINNATI CEMETERIES LIMITED PARTNERSHIP, an Ohio limited
partnership ALDERWOODS (OHIO) FUNERAL HOME, INC., an, Ohio corporation UNIVERSAL
MEMORIAL CENTERS I, INC., an Oregon corporation ALDERWOODS (OREGON), INC., an
Oregon corporation ALDERWOODS (SOUTH CAROLINA), INC., a South Carolina
corporation GRACELAND CEMETERY DEVELOPMENT CO., a South Carolina corporation
ALDERWOODS (TENNESSEE), INC., a Tennessee corporation ALDERWOODS (WASHINGTON),
INC., a Washington corporation

 

Page 82 of 96



--------------------------------------------------------------------------------

ALDERWOODS (WEST VIRGINIA), INC., a West Virginia corporation SCI PUERTO RICO
FUNERAL AND CEMETERY SERVICES, INC., a Puerto Rico corporation Each by:  

/s/ Lori E. Spilde

  Lori E. Spilde, Vice President SCI OHIO FUNERAL SERVICES, INC., an Ohio
corporation

By:  

/s/ Lori E. Spilde

  Lori E. Spilde, Vice President ALDERWOODS (OHIO) CEMETERY MANAGEMENT, INC., an
Ohio corporation By:  

/s/ Lori E. Spilde

  Lori E. Spilde, Vice President

 

  CONSENT BY SVMP AND OWNERS OF THE MANAGED BUSINESSES   The following entity
consents to the terms and provisions of this agreement:   SIERRA VIEW MEMORIAL
PARK, a California nonprofit corporation   By:  

/s/ Curtis G. Briggs

    Curtis G. Briggs, Vice President   The following entities consent to the
terms and provisions of this agreement including the assignment of the
Management Agreements:

 

Page 83 of 96



--------------------------------------------------------------------------------

  ALDERWOODS (OHIO) CEMETERY HOLDINGS, INC. HIGHLAND MEMORIAL PARK, INC.
HILLSIDE MEMORIAL PARK ASSOCIATION, INC., and NORTHLAWN MEMORIAL GARDENS   each
an Ohio nonprofit corporation   Each By:  

/s/ Curtis G. Briggs

    Curtis G. Briggs, Vice President   Dated:   December 4, 2007

 

Page 84 of 96



--------------------------------------------------------------------------------

EXHIBIT A

DIRECT AND INDIRECT SUBSIDIARIES OF STONEMOR OPERATING LLC

 

Operating LLC

     

NQ Sub

STONEMOR ALABAMA LLC, an Alabama limited liability company     STONEMOR ALABAMA
SUBSIDIARY, INC., an Alabama corporation     STONEMOR ARKANSAS SUBSIDIARY LLC,
an Arkansas limited liability company STONEMOR CALIFORNIA, INC., a California
corporation     STONEMOR CALIFORNIA SUBSIDIARY, INC., a California corporation  
  STONEMOR FLORIDA SUBSIDIARY LLC, a Florida limited liability company STONEMOR
HAWAII LLC, a Hawaii limited liability company     STONEMOR HAWAII SUBSIDIARY
LLC, a Hawaii limited liability company STONEMOR IOWA LLC, an Iowa limited
liability company     STONEMOR IOWA SUBSIDIARY LLC, an Iowa limited liability
company STONEMOR ILLINOIS LLC, an Illinois limited liability company    
STONEMOR ILLINOIS SUBSIDIARY LLC, an Illinois limited liability company STONEMOR
INDIANA LLC, an Indiana limited liability company     STONEMOR INDIANA
SUBSIDIARY LLC, an Indiana limited liability company STONEMOR KENTUCKY LLC, a
Kentucky limited liability company     STONEMOR KENTUCKY SUBSIDIARY LLC, a
Kentucky limited liability company STONEMOR MISSOURI LLC, a Missouri limited
liability company     STONEMOR MISSOURI SUBSIDIARY LLC, a Missouri limited
liability company STONEMOR NORTH CAROLINA LLC, a North Carolina limited
liability company     STONEMOR NORTH CAROLINA SUBSIDIARY LLC, a North Carolina
limited liability company

 

Page 85 of 96



--------------------------------------------------------------------------------

STONEMOR OREGON LLC, an Oregon limited liability company     STONEMOR OREGON
SUBSIDIARY LLC, an Oregon limited liability company STONEMOR SOUTH CAROLINA LLC,
a South Carolina limited liability company     STONEMOR SOUTH CAROLINA
SUBSIDIARY LLC, a South Carolina limited liability company     CORNERSTONE
FUNERAL AND CREMATION SERVICES LLC, a Delaware limited liability company
LAKEWOOD HAMILTON CEMETERY LLC, a Tennessee limited liability company    
LAKEWOOD HAMILTON CEMETERY SUBSIDIARY, INC., a Tennessee corporation    
STONEMOR TENNESSEE SUBSIDIARY, INC., a Tennessee corporation STONEMOR
WASHINGTON, INC., a Washington corporation     STONEMOR WASHINGTON SUBSIDIARY,
INC., a Washington corporation     CORNERSTONE FAMILY SERVICES OF WEST VIRGINIA
SUBSIDIARY, INC., a West Virginia corporation STONEMOR PUERTO RICO LLC, a Puerto
Rico limited liability company     STONEMOR PUERTO RICO SUBSIDIARY LLC, a Puerto
Rico limited liability company

 

Page 86 of 96



--------------------------------------------------------------------------------

EXHIBIT B

OWNED BUSINESS AND SCI SUBSIDIARY OWNERS

 

SCI

Location

Number

  

Location Name and Address

  

Owner Sub-Business

1517   

ELKINS EAST CHAPEL

7435 Highway 72

Killen, Alabama 35645

   ECI ALABAMA SERVICES, LLC, an Alabama limited liability company 1516   

ELKINS FUNERAL HOME

1535 Hermitage Drive

Florence, Alabama 35630

   ECI ALABAMA SERVICES, LLC, an Alabama limited liability company 0590   

HUNTSVILLE MEMORY GARDENS

6810 University Drive, Highway 72W

Huntsville, Alabama 35806

   ECI ALABAMA SERVICES, LLC, an Alabama limited liability company 0352   

TRICITIES MEMORIAL GARDENS

2601 Florence Boulevard

Florence, Alabama 35630

   SCI ALABAMA FUNERAL SERVICES, INC., an Alabama corporation 1521   

HUSON FUNERAL HOME

6400 Mabelvale Pike

Little Rock, Arkansas 72209

   SCI ARKANSAS FUNERAL SERVICES, INC., an Arkansas corporation 1523   

HUSON FUNERAL HOME

7700 Highway 107

Sherwood, Arkansas 72120

   SCI ARKANSAS FUNERAL SERVICES, INC., an Arkansas corporation 7050   

ALTERNATIVE BURIAL & CREMATION SERVICES

445 North American Street

Stockton, California 95202

   ALDERWOODS GROUP (CALIFORNIA), INC., a California corporation 0250   

LAVERNE CEMETERY

3201 North “B” Street

Laverne, California 91750

   SCI CALIFORNIA FUNERAL SERVICES, INC., a California corporation 6205   

LODI MEMORIAL PARK & CEMETERY

5750 East Pine Street

Lodi, California 95240

   UNIVERSAL MEMORIAL CENTERS VI, INC., a California corporation 6203


7036

  

MELROSE ABBEY MEMORIAL PARK AND MORTUARY

2303 South Manchester Avenue

Anaheim, California 92802

   ALDERWOODS GROUP (CALIFORNIA), INC., a California corporation

 

Page 87 of 96



--------------------------------------------------------------------------------

SCI

Location

Number

  

Location Name and Address

  

Owner Sub-Business

0297

4915

0747

2868

  

OAKMONT MEMORIAL PARK, MORTUARY, CREMATORY

& FLOWER SHOP

2099 Reliez Valley Road

Lafayette, California 94549

   SCI CALIFORNIA FUNERAL SERVICES, INC., a California corporation

0664

0463

  

OLIVET MEMORIAL PARK & CREMATORY

1601 Hillside Boulevard

Colma, California 94014

   SCI CALIFORNIA FUNERAL SERVICES, INC., a California corporation

7048

  

ROCHA’S MORTUARY

215 South School Street

Lodi, California 95240

   UNIVERSAL MEMORIAL CENTERS VI, INC., a California corporation

0363

2299

  

SACRAMENTO MEMORIAL LAWN

6100 Stockton Boulevard

Sacramento, California 95824

   SCI CALIFORNIA FUNERAL SERVICES, INC., a California corporation

0217

2478

0442

2479

  

SIERRA VIEW MEMORIAL PARK, MORTUARY

& CREMATORY/HUTCHISON & CARNES COLONIAL CHAPEL

4900 Olive Avenue

Olivehurst, California 95961

   SCI CALIFORNIA FUNERAL SERVICES, INC., a California corporation

7049

  

WALLACE-MARTIN FUNERAL HOME

520 North Sutter Street

Stockton, California 95202

   ALDERWOODS GROUP (CALIFORNIA), INC., a California corporation

7026

  

WHITEHURST-GRIM FUNERAL SERVICE

429 Bassett Street

King City, California 93930

   ALDERWOODS GROUP (CALIFORNIA), INC., a California corporation

7029

  

WHITEHURST-MULLER FUNERAL SERVICE

41 East Alisal

Salinas, California 93901

   ALDERWOODS GROUP (CALIFORNIA), INC., a California corporation

7107

  

SCOTT FUNERAL HOME

504 West Interlake Boulevard

Lake Placid, Florida 33852

   SECURITY TRUST PLANS, INC., a Florida corporation

0237

  

GREENHAVEN MEMORIAL PARK

47-147 Waikalua Road

Kaneohe Oahu, Hawaii 96744

   HAWAIIAN MEMORIAL LIFE PLAN, LTD., a Hawaii corporation

0309

  

MEMORIAL PARK CEMETERY

6605 Morningside Avenue

Sioux City, Iowa 51106

   SCI IOWA FUNERAL SERVICES, INC., an Iowa corporation

 

Page 88 of 96



--------------------------------------------------------------------------------

SCI
Location
Number

  

Location Name and Address

  

Owner Sub-Business

6252

  

MCHENRY COUNTY MEMORIAL PARK

11301 Lake Avenue

Woodstock, Illinois 60098

   ALDERWOODS (CHICAGO NORTH), INC., an Illinois corporation

6250

6251

  

WILLOW LAWN MEMORIAL PARK/AARROWOOD PET CEMETERY & CREMATORIUM

24090 West Highway 45

Vernon Hills, Illinois 60061

   PINEVIEW MEMORIAL PARK, INC., an Illinois corporation

7151

  

WINDRIDGE FUNERAL HOME

104 High Road

Cary, Illinois 60013

   ALDERWOODS (CHICAGO NORTH), INC., an Illinois corporation

6236

  

WINDRIDGE MEMORIAL PARK & NATURE SANCTUARY

7014 South Rawson Bridge Road

Cary, Illinois 60013

   ALDERWOODS (CHICAGO NORTH), INC., an Illinois corporation

7575

  

WOODLAWN FUNERAL HOME

3201 West Jefferson Street

Joliet, Illinois 60431

   ALDERWOODS (ILLINOIS), INC., an Illinois corporation

6253

  

WOODLAWN MEMORIAL PARK

23060 West Jefferson Street

Joliet, Illinois 60431

   WOODLAWN MEMORIAL PARK, INC., an Illinois corporation

6249

  

WOODLAWN MEMORIAL PARK II

22500 West Jefferson Street

Joliet, Illinois 60431

   ELMWOOD ACQUISITION CORPORATION, an Illinois corporation

6257

  

HIGHLAND CEMETERY

2257 Portage Avenue

South Bend, Indiana 46616

   ALDERWOODS (INDIANA), INC., an Indiana corporation

0186

  

PARK LAWN CEMETERY & MAUSOLEUM

1526 South Green River Road

Evansville, Indiana 47715

   SCI INDIANA FUNERAL SERVICES, INC., a Delaware corporation

6258

  

RIVERVIEW CEMETERY

2300 Portage Avenue

South Bend, Indiana 46616

   ALDERWOODS (INDIANA), INC., an Indiana corporation

6256

  

ST. JOSEPH VALLEY MEMORIAL PARK

375 West Cleveland Road

Granger, Indiana 46530

   ALDERWOODS (INDIANA), INC., an Indiana corporation

 

Page 89 of 96



--------------------------------------------------------------------------------

SCI
Location
Number

  

Location Name and Address

  

Owner Sub-Business

6255

  

VALHALLA MEMORY GARDENS & CREMATORIUM

310 North Johnson Avenue

Bloomington, Indiana 47404

   ALDERWOODS (INDIANA), INC., an Indiana corporation

0366

  

FOREST LAWN MEMORIAL PARK

3227 Dixie Highway

Erlanger, Kentucky 41018

   SCI KENTUCKY FUNERAL SERVICES, INC., a Kentucky corporation

2153

  

EWING-SCHUTTE-SEMLER FUNERAL HOME

701 South Osage

Sedalia, Missouri 65301

   SCI MISSOURI FUNERAL SERVICES, INC., a Missouri corporation

0135

  

HIGHLAND SACRED GARDENS

3600 East 28th Street

Sedalia, Missouri 65301

   SCI MISSOURI FUNERAL SERVICES, INC., a Missouri corporation

0134

  

MEMORIAL PARK SEDALIA

3306 Greenridge Road

Sedalia, Missouri 65301

   SCI MISSOURI FUNERAL SERVICES, INC., a Missouri corporation

6276

  

CAROLINA BIBLICAL GARDENS OF GUILFORD

5710 Riverdale Road

Jamestown, North Carolina 27282

   LINEBERRY GROUP, INC., a North Carolina corporation

6273

  

MARTIN MEMORIAL GARDENS

U.S. Highway 64 West

Everetts, North Carolina 27892

   CAROTHERS HOLDING COMPANY, INC., a North Carolina corporation

6270

  

YORK MEMORIAL PARK

5150 York Road

Charlotte, North Carolina 28217

   CAROTHERS HOLDING COMPANY, INC., a North Carolina corporation

7363

  

TEREBINSKI-JENNINGS FUNERAL HOME

11900 North Dixie Drive

Tipp City, Ohio 45371

   ALDERWOODS (OHIO) FUNERAL HOME, INC., an Ohio corporation

7393

  

DONELSON, SEWELL AND MATTHEWS MORTUARY

171 North East 3rd Avenue

Hillsboro, Oregon 97124

   UNIVERSAL MEMORIAL CENTERS I, INC., an Oregon corporation

6289

7394

  

FIR LAWN MEMORIAL PARK & MORTUARY

1070 West Main

Hillsboro, Oregon 97123

   ALDERWOODS (OREGON), INC., an Oregon corporation

 

Page 90 of 96



--------------------------------------------------------------------------------

SCI
Location
Number

  

Location Name and Address

  

Owner Sub-Business

6287

  

FOREST LAWN CEMETERY

400 SW Walters Road

Gresham, Oregon 97080

   ALDERWOODS (OREGON), INC., an Oregon corporation

7395

  

PEAKE FUNERAL CHAPEL

1925 SE Scott Street

Milwaukie, Oregon 97222

   ALDERWOODS (OREGON), INC., an Oregon corporation

6293

7424

  

FREDERICK MEMORIAL GARDENS/SHUFORD

HATCHER FUNERAL HOME AT FREDERICK

986 Chesnee Highway

Gaffney, South Carolina 29341

   ALDERWOODS (SOUTH CAROLINA), INC., a South Carolina corporation

6291

  

GRACELAND EAST MEMORIAL PARK

2206 Woodruff Road

Simpsonville, South Carolina 29681

   GRACELAND CEMETERY DEVELOPMENT CO., a South Carolina corporation

7423

  

SHUFORD-HATCHER FUNERAL HOME

211 East Frederick Street

Gaffney, South Carolina 29340

   ALDERWOODS (SOUTH CAROLINA), INC., a South Carolina corporation

7453

  

ALEXANDER FUNERAL HOME

584 Nashville Pike

Gallatin, Tennessee 37066

   ALDERWOODS (TENNESSEE), INC., a Tennessee corporation

6299

  

MEMORIAL PARK SOUTHWOODS

5485 Hacks Cross Road

Memphis, Tennessee 38125

   ALDERWOODS (TENNESSEE), INC., a Tennessee corporation

7459

  

NEWBY FUNERAL HOME

202 East Main Street

Gallatin, Tennessee 37066

   ALDERWOODS (TENNESSEE), INC., a Tennessee corporation

6298

7432

  

NORTHRIDGE WOODHAVEN CEMETERY, FUNERAL HOME

6755 Highway 51 North

Millington, Tennessee 38053

   ALDERWOODS (TENNESSEE), INC., a Tennessee corporation

6303

7447

  

WOODHAVEN CHAPEL & MEMORIAL GARDENS

160 Edgemoore Road

Powell, Tennessee 37849

   ALDERWOODS (TENNESSEE), INC., a Tennessee corporation

6314

  

EVERGREEN MEMORIAL PARK & MAUSOLEUM

1301 - 10th Street NE

East Wenatchee, Washington 98802

   ALDERWOODS (WASHINGTON), INC., a Washington corporation

 

Page 91 of 96



--------------------------------------------------------------------------------

SCI
Location
Number

  

Location Name and Address

  

Owner Sub-Business

6313

  

MARYSVILLE CEMETERY

8801 State Avenue

Marysville, Washington 98270

   ALDERWOODS (WASHINGTON), INC., a Washington corporation

7572

  

DORSEY FUNERAL HOME

701 South Pike Street

Shinnston, West Virginia 26431

   ALDERWOODS (WEST VIRGINIA), INC., a West Virginia corporation

6857

  

CAMPOSANTO DE CRISTO RESUCITADO

Carr 2 KM 225 HMG

Ponce

PUERTO RICO

   SCI PUERTO RICO FUNERAL AND CEMETERY SERVICES, INC., a Puerto Rico
corporation

6858

6904

  

PEPINO MEMORIAL PARK & FUNERAL HOME

Carretera 119 a LasMarias-Barr

San Sebastian

PUERTO RICO

   SCI PUERTO RICO FUNERAL AND CEMETERY SERVICES, INC., a Puerto Rico
corporation

 

Page 92 of 96



--------------------------------------------------------------------------------

EXHIBIT C

MANAGED BUSINESSES AND NFPs

 

SCI
Location
Number

  

Location Name and Address

  

Owner Sub-Business

6284

  

CROWN HILL MEMORIAL PARK AND MAUSOLEUM

11825 Pippin Road

Cincinnati, Ohio 45231

   ALDERWOODS (OHIO) CEMETERY HOLDINGS, INC., an Ohio nonprofit corporation*

6283

  

FOREST HILLS MEMORIAL GARDENS

11890 North Dixie Drive

Tipp City, Ohio 45371

   ALDERWOODS (OHIO) CEMETERY HOLDINGS, INC., an Ohio nonprofit corporation

0662

  

HIGHLAND MEMORIAL PARK

264-12th Street

Beloit, Ohio 44609

   HIGHLAND MEMORIAL PARK, INC., an Ohio nonprofit corporation

0894

  

HILLSIDE MEMORIAL PARK

1025 Canton Road

Akron, Ohio 44312

   HILLSIDE MEMORIAL PARK ASSOCIATION, INC., an Ohio nonprofit corporation

0896

0483

  

NORTHLAWN MEMORIAL GARDENS & CREMATORY

4724 State Road

Peninsula, Ohio 44264

   NORTHLAWN MEMORIAL GARDENS, an Ohio nonprofit corporation

6280

  

RESTHAVEN MEMORY GARDENS

3700 Center Road

Avon, Ohio 44011

   ALDERWOODS (OHIO) CEMETERY HOLDINGS, INC., an Ohio nonprofit corporation

6282

  

WEST MEMORY GARDENS

6722 Hemple Road

Moraine, Ohio 45418

   ALDERWOODS (OHIO) CEMETERY HOLDINGS, INC., an Ohio nonprofit corporation

--------------------------------------------------------------------------------

* The ground at Crown Hill Memorial Park and Mausoleum is owned by Cincinnati
Cemeteries Limited Partnership, an Ohio limited partnership.

 

Page 93 of 96



--------------------------------------------------------------------------------

EXHIBIT D

JURISDICTIONS REQUIRING GOVERNMENTAL AUTHORIZATION

 

  1. Alabama

 

  2. Arkansas

 

  3. California

 

  4. Florida

 

  5. Hawaii

 

  6. Illinois

 

  7. Indiana

 

  8. Iowa

 

  9. Kentucky

 

  10. Missouri

 

  11. North Carolina

 

  12. Ohio

 

  13. Oregon

 

  14. South Carolina

 

  15. Tennessee

 

  16. Washington

 

  17. West Virginia

 

  18. Puerto Rico

 

Page 94 of 96



--------------------------------------------------------------------------------

EXHIBIT E

ENVIRONMENTAL REPORTS

 

Type

  

Address

  

Date

  

Prepared By

 

Page 95 of 96



--------------------------------------------------------------------------------

EXHIBIT F

DIGNITY MEMORIAL® PACKAGE FOR NON-AFFILIATES

Use this form to order Dignity Memorial® products that are needed to satisfy a
prearranged Dignity Plan. A confirmation will be sent along with an invoice for
the amount listed below.

Charge To:

 

Name of Funeral Home  

 

   Address  

 

   City  

 

   State  

 

   Zip  

 

   Contact Person  

 

   Contact Phone Number  

 

  

 

 

  Dignity Memorial Plan Package   $325.00   (This package includes 1 Aftercare
Planner & Contents, Processing fees for the Compassion Helpline, and the
Bereavement Travel program, a Personal Planning Guide Legal Services, One-Hour
Phone Card, Making Everlasting Memories (MeM))  

 

  VFW package   $150.00   (This package includes a VFW Flag case or A VFW
memento box)  

SHIP TO:

 

Relation to the deceased  

 

   Name of Person (First, Last)  

 

   Address  

 

   Apt #  

 

   City  

 

   State  

 

   Zip  

 

  

FAX COMPLETED FORM TO 713-525-7647

 

Page 96 of 96